Exhibit 10.1
 


PICO NORTHSTAR, LLC
 
CONTRIBUTION AGREEMENT
BY AND AMONG
PICO NORTHSTAR MANAGEMENT, LLC
NORTHSTAR AGRI INDUSTRIES, LLC
AND
PICO-NORTHSTAR, LLC


 
DATED
SEPTEMBER 21, 2010
 
This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into by and among
Northstar Agri Industries LLC, a Delaware limited liability company
(“Northstar”), PICO Northstar LLC, a Delaware limited liability company (the
“Company”) and PICO Northstar Management LLC, a Delaware limited liability
company (“PICO-NSM”), as a beneficiary of the representations and warranties in
Article IV of this Agreement.  This Agreement and the Limited Liability Company
Agreement of PICO Northstar LLC by and among PICO-NSM, Northstar and the Company
(the “Operating Agreement”) are entered into and shall be effective
simultaneously with each other as of the date set forth above.(the “Effective
Date”).
 


RECITALS
 
1.           Northstar conducts a business in the oilseed industry that plans,
finances. builds and operates processing plants and refineries (the “Business”),
the first project of which is a canola processing plant with an integrated
refinery in Hallock, Minnesota.
 
2.           For the purpose set forth in Section 4.1 of the Operation
Agreement, and as its Original Capital Contribution (as defined in the Operating
Agreement), Northstar wishes to contribute the Business to the Company in
exchange for which Original Capital Contribution Northstar shall become a Member
(as defined in the Operating Agreement) in the Company and shall receive the
Percentage Interest in the Company specified on the signature pages of the
Operating Agreement.
 
3.           In order to accomplish the foregoing, simultaneously with the
execution of this Agreement and the Operating Agreement, Northstar and the
Company shall enter into the agreements identified in Article III hereof
(collectively, the “Ancillary Agreements”).
 
4.           The foregoing contribution of assets by Northstar and assumption of
liabilities by the Company are all subject to the terms and conditions of this
Agreement, the Operating Agreement and the Ancillary Agreements.
 
In consideration of the foregoing and the mutual representations, warranties,
covenants, and agreements herein contained, Northstar and the Company agree as
follows:
 
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE I
 
CONTRIBUTION OF ASSETS BY NORTHSTAR
 
Section 1.1 Contribution of the Assets.
 
(a) Subject to the terms and conditions of this Agreement, on the date that the
conditions set forth in Section 4.1.3 of the Operating Agreement are met (the
“Contribution Date”), Northstar hereby assigns, transfers, and delivers to the
Company, as a contribution, free and clear of all title defects, objections,
liens, pledges, claims, rights of first refusal, options, charges, security
interests, mortgages, or other encumbrances of any nature whatsoever
(collectively, “Encumbrances”) other than “Permitted Encumbrances” (as defined
in Section 1.1(b) of this Agreement), all of the assets, properties, and
business (excepting only the “Excluded Assets,” as defined in Section 1.2 of
this Agreement) of every kind and description; wherever located; real, personal,
or mixed; tangible or intangible; owned or held; or used primarily in the
conduct of the Business by Northstar as the same shall exist on the Contribution
Date including all assets and property shown on the “Contributed Business
Balance Sheet” (as defined in Section 4.7 of this Agreement) (and not disposed
of in the ordinary course of business) and all assets and property thereafter
acquired by Northstar in respect of or used in the Business immediately prior to
the Contribution Date (collectively, the “Assets”), and including, without
limitation, all right, title, and interest of Northstar in, to, and under:
 
(i) Those certain parcels of land described in Exhibit 1.1(a)(i) hereto
(collectively, the “Fee Property”) and all buildings, fixtures, and improvements
erected on the Fee Property (collectively, “Improvements”) (the Fee Property and
Improvements hereinafter collectively referred to as the “Subject Property”);
 
(ii) The machinery, equipment, furniture, vehicles, and other tangible property
(including, without limitation, maintenance and operating supplies, fuel, and
spare parts for such machinery and equipment) located on, or used at, the
Subject Property or the “Excluded Facilities,” as defined in Section 1.2(a)(ii)
of this Agreement, or otherwise used in connection with the Business and listed
and described in Exhibit 1.1(a)(ii) of this Agreement (collectively, the
“Equipment”);
 
(iii) The raw materials, finished goods, work-in-process, supplies, and
inventories, with respect to the Business carried on by Northstar, as described
in Exhibit 1.1(a)(iii) hereto (collectively, the “Inventory”);
 
(iv) Those patents, copyrights, trademarks, trade names, technology, know-how,
processes, trade secrets, inventions, proprietary data, formulae, research and
development data, computer software programs, and other intangible property,
name and any derivative thereof), and any applications for the same, used
primarily in the portion of the Business carried on by Northstar and described
in Exhibit 1.1(a)(iv), and all goodwill associated with such intangible property
(collectively, the “Intangible Property”);
 
(v) The leases of certain sales offices described in Exhibit 1.1(a)(v)(1),
together with all fixtures, office equipment, furnishings, furniture, and other
tangible property located at such offices (collectively, the “Leased Office
Property”), except that the Leased Office Property shall not include the office
equipment described in Exhibit 1.1(a)(v)(2);
 
 
 
2

--------------------------------------------------------------------------------

 
 
(vi) All of Northstar’s rights, claims, credits, causes of action, or right of
setoff against third parties relating to the Assets, including, without
limitation, unliquidated rights under manufacturers’ and vendors’ warranties but
excluding all amounts representing reimbursements for items paid by Northstar
(collectively, “Claims”);
 
(vii) Those contracts, agreements, leases, licenses, and other instruments,
arrangements, and commitments being assumed by the Company with respect to the
Assets pursuant to Section 1.4 of this Agreement (collectively, “Rights”);
 
(viii) All certificates of occupancy and other transferable licenses, permits,
registrations, authorizations, use agreements, orders, or approvals of
governmental or quasi-governmental agencies and authorities (whether federal,
state, local, municipal, or foreign) or private parties relating to the
construction, use, operation, or enjoyment of the Assets and listed and
described in Exhibit 1.1(a)(viii) of this Agreement (collectively, “Permits”);
 
(ix) All accounts receivable arising out of sales or otherwise in the ordinary
and usual course of the operation of the Business prior to the close of business
on the Contribution Date (collectively, “Receivables”);
 
(x) All transferable bonds or deposits made by Northstar or its predecessors in
title (or its agents) with any governmental agency or authority or with any
utility company or third party relating to the construction, use, operation, or
enjoyment of the Assets;
 
(xi) All prepaid rentals and other prepaid expenses arising from payments made
by Northstar in the ordinary and usual course of the operation of the Business
related to the Assets prior to the close of business on the Contribution Date
for goods or services;
 
(xii) Originals or copies of all books, records, files, and papers, whether in
hard copy or computer format, used in the Business, including without
limitation, accounting records, engineering information, manuals and data, sales
and advertising materials, sales and purchase correspondence, lists of present
and former suppliers, and personnel and employment records and, with respect to
information relating to “Tax” (as defined in Section 6.4 of this Agreement),
only information that is necessary for the preparation of any Tax returns to be
filed by the Company or any Northstar Subsidiary after the Contribution Date or
the determination of the Tax basis of the Assets (collectively, “Files and
Records”);
 
(xiii) All lists of present and, to the extent available, future customers and
goodwill associated with the Business.
 
(b) For purposes of this Agreement, “Permitted Encumbrances” shall mean (i) the
“Assumed Liabilities,” as defined in Section 1.4 of this Agreement, (ii)
Encumbrances reflected on the most recent “Northstar Financial Statements,” as
defined in Section 4.7 of this Agreement, (iii) liens for current “Taxes” (as
defined in Section 6.4 of this Agreement) not yet due and payable, (iv)
Encumbrances that, individually or in the aggregate, do not or would not have a
material adverse effect on the business or financial condition of the Business
taken as a whole or materially interfere with the present use of any Assets
subject thereto, and (v) easements, rights-of-way, building or use restrictions,
exceptions, variances, reservations, or similar Encumbrances of record
affecting, but not materially interfering with the present use of, any Subject
Property.
 
 
 
3

--------------------------------------------------------------------------------

 
Section 1.2 Excluded Assets.
 
(a) The Company expressly understands and agrees that there shall be excluded
from the Assets the following assets and properties of Northstar that are used
in connection with the Business:
 
(i) Each Northstar Subsidiary;
 
(ii) That certain parcel of land described in Exhibit 1.2(a)(ii) hereto (the
“Excluded Fee Property”) and the buildings, fixtures, and improvements erected
on the Excluded Fee Property (collectively, “Excluded Improvements”) (the
Excluded Fee Property and Excluded Improvements hereinafter sometimes
collectively referred to as the “Excluded Facilities”);
 
(iii) All machinery, equipment, furniture, vehicles, and other tangible property
(including, without limitation, maintenance and operating supplies, fuel, and
spare parts of such machinery and equipment) located on, or used at, the
Excluded Facilities and not described in Exhibit 1.1(a)(ii) hereto and the other
machinery, equipment, and other tangible property described in Exhibit
1.2(a)(ii) (“Other Excluded Equipment”) (collectively, the “Excluded
Equipment”);
 
(iv) All of Northstar’s right, title, and interest in and to all patents,
copyrights, trademarks, trade names, technology, know-how, processes, trade
secrets, inventions, proprietary data, and other intangible property, and any
applications for the same, not used primarily in connection with the Assets and
described in Exhibit 1.2(a)(iv) hereto, and all goodwill associated with such
intangible property (collectively, the “Excluded Intangible Property”);
 
(v) All of Northstar’s claims against third parties relating to the “Excluded
Assets,” as defined in Section 1.2(b) of this Agreement, and the related
unliquidated rights under manufacturers’ and vendors’ warranties, including all
amounts representing reimbursements for items paid by it;
 
(vi) All of Northstar’s right, title, and interest in and to all Permits
relating to the construction, use, operation, or enjoyment of the Excluded
Assets;
 
(vii) All of Northstar’s right, title, and interest in and to all transferable
bonds or deposits made by it or its predecessors in title (or its agents) with
any governmental agency or authority or with any utility company or third party
relating to the construction, use, operation, or enjoyment of the Excluded
Assets;
 
(viii) All of Northstar’s right, title, and interest in and to all prepaid
rentals and other prepaid expenses arising from payments made by it in the
ordinary and usual course of the operation of the Business in connection with
the Excluded Assets; and
 
(ix) Any Assets sold or otherwise disposed of in the ordinary course of the
operation of the Business and not in violation of any provisions of this
Agreement during the period from July 31, 2010 until the Contribution Date.
 
(b) The Excluded Facilities, Excluded Equipment, Excluded Intangible Property,
and all of the rights, properties, and other assets with respect to the Business
not being contributed to the Company by Northstar pursuant to this Agreement are
herein collectively referred to as the “Excluded Assets.”
 
 
4

--------------------------------------------------------------------------------

 
Section 1.3 Conveyance Instruments.  In order to effectuate the contribution of
the Assets as contemplated by this Article I, Northstar has, or will hereafter,
execute and deliver, or cause to be executed and delivered, all such documents
or instruments of assignment, transfer, or conveyance, in each case dated the
Contribution Date (collectively, the “Conveyance Instruments”), as the parties
and their respective counsel shall reasonably deem necessary or appropriate to
vest in or confirm title to the Assets to the Company.
 
Section 1.4 Assumed Liabilities.  Subject to the terms and conditions of this
Agreement and of the Operating Agreement, and in reliance upon the
representations, warranties, covenants, and agreements of the parties contained
herein, the Company hereby assumes and agrees to pay, discharge, or fulfill the
following liabilities and obligations relating to the Business: (a) all of the
liabilities and obligations in respect of the contracts, agreements, licenses,
and other instruments, arrangements, and commitments listed in Exhibit 1.4(a);
(b) the leasehold obligations, including by assignment or sublease, in respect
of the Leased Office Property and otherwise described in Exhibit 1.1(a)(v)(1));
and (c) the other liabilities listed in Exhibit 1.4(b) (collectively, the
“Assumed Liabilities”).
 
Section 1.5 Excluded Liabilities.  Notwithstanding any provision of this
Agreement or any Conveyance Instrument to the contrary, the Company is assuming
only the Assumed Liabilities and is not assuming any other liability or
obligation of Northstar (or any predecessor owner of all or part of its business
and assets) of whatever nature whether presently in existence or arising
hereafter, and all such other liabilities and obligations shall be retained by
and remain liabilities of Northstar (all of such liabilities and obligations not
being assumed hereinafter referred to as the “Excluded Liabilities”) and,
notwithstanding anything to the contrary in this Section 1.5, none of the
following shall be “Assumed Liabilities” for purposes of this Agreement:
 
(a) Any liability for “Tax” (as defined in Section 6.4 of this Agreement)
arising from or with respect to the Assets or the operations of the Business
that is incurred in or attributable to the “Tax Indemnification Period” (as
defined in Section 6.4 of this Agreement) (the “Excluded Tax Liabilities”);
 
(b) Any liabilities or obligations relating to employee benefits or
compensation, including, without limitation, any liabilities or obligations
under any of Northstar’s employee benefit agreements, plans, or other
arrangements; or
 
(c) Any liabilities relating to the Excluded Assets (it being understood that
any Tax Liability relating to the Excluded Assets shall be an Excluded Tax
Liability for purposes of this Agreement).
 
ARTICLE II
 
EVENTS OCCURRING ON THE CONTRIBUTION DATE
 
Section 2.1 Deliveries by Northstar.  On the Contribution Date, Northstar shall
deliver to the Company the following:
 
(a) The Conveyance Instruments to effect the contribution of the Assets to the
Company and the assumption of the Assumed Liabilities of the Company, such
Conveyance Instruments to be those reasonably deemed necessary by, and to be in
form and substance reasonably satisfactory to, counsel to the parties;
 
(b) A copy of the resolutions of its Board of Governors, certified by its
Secretary, authorizing or ratifying its execution and delivery of this
Agreement, the Operating Agreement, and the Other Agreements, and the
consummation of the transactions contemplated hereby and thereby;
 
(c) All of the Other Agreements to which it or any Northstar Subsidiary is a
party, duly executed by it or such Northstar Subsidiary, as appropriate;
 
 
 
5

--------------------------------------------------------------------------------

 
(d) A copy of its Certificate of Formation certified as of a date within five
(5) days of the Contribution Date by the Secretary of State of its state of
formation;
 
(e) A certificate from the Secretary of State of Minnesota and the Secretary of
State of Delaware as to Northstar’s good standing in such state, certified as of
a date within five (5) days of the Contribution Date;
 
(f) A certificate of its Secretary, attaching thereto a true and complete copy
of its Limited Liability Company Operating Agreement as in effect on the
Contribution Date;
 
(g) A certificate from an authorized officer stating that, to the best of his
information and belief, its representations and warranties are true, complete,
and accurate in all material respects at and as of the Contribution Date;
 
(h) A certificate from an authorized officer of each Northstar Subsidiary
stating that, to the best of his information and belief, the representations and
warranties of Northstar related to such Subsidiary are true, complete, and
accurate in all material respects at and as of the Contribution Date;
 
(i) The executed counterpart copies of all consents, approvals, authorizations,
and Permits, if any, from third parties referred to in Section 5.2(a) hereof and
attached as Exhibit 2.1(i) hereto;
 
(j) The opinions of counsel for Northstar as described in Exhibit 2.1(j) hereto,
dated the Contribution Date, in form and substance reasonably satisfactory to
their respective counsel;
 
(k) All special warranty deeds and other appropriate instruments conveying to
the Company the Subject Property;
 
(l) All other previously undelivered items required to be delivered by Northstar
at or prior to the Contribution Date pursuant to the terms of this Agreement,
the Operating Agreement, and the Other Agreements;
 
(m) A Confidentiality and Non-compete Agreement, in the form as set forth in
Appendix A, executed by each member of Northstar.
 
Section 2.2 Effect of Deliveries.  All deliveries of information and documents
contemplated to be made by Northstar to the Company pursuant to the terms of
this Agreement, the Operating Agreement, and the Other Agreements shall be
deemed made to such other parties on its own behalf and on behalf of the
Northstar Subsidiaries, as appropriate.
 
Section 2.3 Effect of Contributions.  In exchange for its Original Capital
Contribution, as defined in the Operating Agreement, (i) Northstar shall become
a member in the Company pursuant to the terms of the Operating Agreement, (ii)
Northstar will receive the tentative Percentage Interest set forth beside its
name on the signature pages of the Operating Agreement, and (iii) the Capital
Account of Northstar will be credited with such amount set forth in Section
4.1.2 of the Operating Agreement.
 
ARTICLE III
 
RELATED TRANSACTIONS
 
Section 3.1 Other Agreements.  Contemporaneously with the execution of this
Agreement and the Operating Agreement, Northstar and the Company shall enter
into the following Other Agreements:
 
(a) A loan agreement, promissory note and related documentation providing a
senior debt facility for the Company in an amount not less than Ninety Million
Dollars ($90,000,000), on such terms and conditions which have been mutually
agreed to by both of PICO-NSM and Northstar.
 
(b) Such other agreements, contracts or documentation, including, without
limitation, deeds, which are necessary, in the reasonable determination of
PICO-NSM, to effect the contribution of the Assets as described in Article I
above.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF NORTHSTAR
 
Northstar acknowledges and agrees that PICO-NSM would not become a member of,
and invest in, the Company without the representations and warranties set forth
in this Article IV.  Accordingly, as an inducement for PICO-NSM to enter into
the Operating Agreement for the Company, Northstar hereby makes the following
representations and warranties to the Company and to PICO-NSM.
 
Section 4.1 Capitalization and Ownership.  The authorized capital stock of
Northstar consists of 11,483.5 Units, of which 3,540 Series A Units, no par
value (“Northstar Series A Units”) and 7,943.5 Series B Units, no par value
(“Northstar Series B Units”) are issued and outstanding.  All such Northstar
Series A Units and Northstar Series B Units have been duly authorized and
validly issued and are fully paid and nonassessable.  There are no outstanding
rights, options, warrants, conversion rights, preemptive rights, or agreements
for the purchase or acquisition from Northstar with respect to any Northstar
Series A Units or Northstar Series B Units.
 
Section 4.2 Title to each Northstar Subsidiary.  Northstar is the sole member of
each Northstar Subsidiary and has good and marketable title thereto free and
clear of all Encumbrances (other than Permitted Encumbrances and Encumbrances
created or suffered by the Company (whether or not arising from the transactions
contemplated hereby) and restrictions on transfers of the units of each
Northstar Subsidiary under applicable securities laws).
 
Section 4.3 Organization.
 
(a) Northstar and each Northstar Subsidiary is a limited liability company that
is duly organized, validly existing, and in good standing under the laws of its
state of formation, with the power and authority to own, lease, and operate its
properties and to carry on its business as now being conducted.
 
(b) The copies of the Certificate of Formation and all amendments thereto of
Northstar and each Northstar Subsidiary, as certified by the Secretary of State
of the state of its formation, and the Limited Liability Company Operating
Agreement, as amended to date, of Northstar and each Northstar Subsidiary, as
certified by its Secretary and delivered to the Company, are true, complete, and
correct copies of the respective Certificate of Formation and the Limited
Liability Company Operating Agreement, as amended and presently in effect, of
Northstar and each Northstar Subsidiary.
 
Section 4.4 Qualification.  Each of Northstar (with respect to the Business
only) and each Northstar Subsidiary is licensed or qualified to do business as a
foreign corporation and is in good standing in the jurisdictions in which it
conducts its business (except where the failure to so qualify would not have a
material adverse effect on the business or financial condition of the Business
taken as a whole) (the “Material Jurisdictions”).  Exhibit 4.4 contains a
complete list of all Material Jurisdictions.
 
Section 4.5 Authority.  Northstar has the corporate power and authority to
execute and deliver this Agreement, the Operating Agreement, and the Other
Agreements and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery by Northstar of this Agreement, the
Operating Agreement, and the Other Agreements, as the case may be, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by the Board of Managers of Northstar; no other corporate proceedings
on the part of Northstar or any other person or entity, whether pursuant to the
Limited Liability Agreement of Northstar or by law or otherwise, are necessary
to authorize Northstar to enter into this Agreement, the Operating Agreement,
and the Other Agreements, as the case may be, or to consummate the transactions
contemplated hereby and thereby; and each of this Agreement and the Operating
Agreement is the legal, valid, and binding obligation of Northstar; and each
Other Agreement will be the legal, valid, and binding obligation of Northstar.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.6 No Violations.  Except as set forth in Exhibit 4.6, neither the
execution or delivery of this Agreement, the Operating Agreement, or the Other
Agreements, nor the consummation of the transactions contemplated hereby or
thereby
 
(a) Requires any filing or registration with, or consent, authorization,
approval, or Permit of, any governmental or regulatory authority on the part of
Northstar or any Northstar Subsidiary;
 
(b) Violates or will violate (i) any order, writ, injunction, judgment, decree,
or award of any court or governmental or regulatory authority or (ii) to the
knowledge of Northstar, any “Law,” as defined in Section 4.25 of this Agreement,
of any governmental or regulatory authority to which Northstar or any Northstar
Subsidiary or any of their respective properties or assets are subject;
 
(c) Violates or will violate, or conflicts with or will conflict with, any
provision of, or constitutes a default under, the limited liability company
agreement, operating agreement or similar agreement of Northstar and each
Northstar Subsidiary; or
 
(d) (i) violates or breaches or constitutes a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or give rise
to a right to terminate, any mortgage, contract, agreement, deed of trust,
license, lease, or other instrument, arrangement, commitment, obligation,
understanding, or restriction of any kind to which Northstar (with respect to
the Business only) or any Northstar Subsidiary is a party or by which its
properties may be bound, or (ii) will cause, or give any person grounds to
cause, to be accelerated (with notice or lapse of time or both) the maturity of,
or will increase, any liability or obligation of Northstar or any Northstar
Subsidiary which violation, breach, default, liability, or obligation,
individually or in the aggregate, is or would be material to the business or
financial condition of Northstar and each Northstar Subsidiary or the Business
taken as a whole.
 
Section 4.7 Financial Statements.  Northstar has heretofore delivered to the
Manager the combined balance sheet relating to the Business taken as a whole as
of July 31, 2010, and a pro forma balance sheet for the Business (excluding
certain assets that are not included in the transactions contemplated by this
Agreement) as of July 31, 2010 (the “Contributed Business Balance Sheet”), a
copy of which is annexed hereto as Exhibit 4.7, and the related statements of
operations for the Business taken as a whole for the years ended December 31,
2006, 2007, 2008, and 2009 and for the seven months ended July 31, 2010.  The
financial statements referred to in the preceding sentence are hereinafter
collectively referred to as the “Northstar Financial Statements.” Each of the
Northstar Financial Statements was prepared from the books and records of
Northstar and fairly present the financial condition and results of operations
of the Business for the periods and as of the dates stated therein.
 
Section 4.8 Absence of Certain Changes or Events.  Since June 30, 2010 (the
“Balance Sheet Date”), Northstar has operated the Business in the ordinary
course consistent with the projected business as represented to PICO-NSM, and
none of Northstar, the Northstar Subsidiaries nor the Business taken as a whole
has
 
(a) Suffered any material adverse change in its business or any event or
condition of any character that, individually or in the aggregate, has had or
might reasonably be expected to have a material adverse effect on the business
or financial condition of the Business taken as a whole;
 
(b) Incurred any obligations or liabilities (absolute, accrued, contingent, or
otherwise) or entered into any transactions, other than in the ordinary course
of business;
 
(c) Paid, discharged, or satisfied any claims, obligations, or liabilities
(absolute, accrued, contingent, or otherwise), except the payment, discharge, or
satisfaction in the ordinary course of business and consistent with past
practice of any claims, obligations, and liabilities (i) that are reflected or
reserved against in the Northstar Financial Statements or (ii) that were
incurred in the ordinary course of business and consistent with past practice
since the Balance Sheet Date;
 
 
8

--------------------------------------------------------------------------------

 
(d) Permitted or allowed any of its properties or assets to be subjected to any
Encumbrances or other liabilities and obligations, except (i) in the ordinary
course of business and (ii) Permitted Encumbrances;
 
(e) Written off as uncollectible, or canceled or waived, any accounts receivable
or any portion thereof, or any debts or claims, except in the ordinary course of
business and consistent with past practice;
 
(f) Sold, conveyed, or otherwise disposed of any properties or assets, except
for fair consideration in the ordinary course of business and consistent with
past practice;
 
(g) Disposed of or permitted to lapse any item of Intangible Property, or any
license, Permit, or other form of authorization to use any Intangible Property;
 
(h) Granted or agreed to grant any increase in the compensation of any Business
Employee (including any such increase pursuant to any bonus, pension, profit
sharing or other plan or commitment), or become a party to or instituted any new
benefit programs for any Business Employee;
 
(i) Made any capital expenditure, or commitment for a capital expenditure, for
additions to property, plant, equipment, or Intangible Property;
 
(j) Made any change in any method of accounting or accounting practice or in any
Tax procedures or elections;
 
(k) Terminated or suffered a termination of (excluding a termination in
accordance with its terms) or amended any material contract, agreement, license,
or lease;
 
(l) Declared, paid, or made, or set aside for payment or making, any dividend
(other than cash dividends) or other distribution in respect of the capital
stock of any Northstar Subsidiary or, directly or indirectly, redeemed,
purchased, or otherwise acquired any of the capital stock of any Northstar
Subsidiary (other than for cash); or
 
(m) Agreed, whether in writing or otherwise, or made any arrangement, whether or
not legally binding, to take any action that, if taken prior to the date hereof,
would have been required to be disclosed on an Exhibit to clauses (a) through
(l) of this Section 4.7.
 
Section 4.9 Certain Tax Matters.
 
(a) Except as set forth in Exhibit 4.9(a), each of Northstar and any Northstar
Subsidiary:
 
(i) Has filed or will file or furnish when due in accordance with all applicable
laws all Tax returns, statements, reports, and forms (including information
returns and reports) required to be filed or furnished with respect to any
Pre-Contribution Tax Period (collectively, the “Returns”);
 
(ii) Has correctly reflected on the Returns (and, as to any Returns not filed as
of the date hereof, will correctly reflect) the facts regarding its income,
business, assets, operations, activities, and status of any other information
required to be shown therein;
 
(iii) Has timely paid, withheld, or made adequate provision in the Northstar
financial statements for all Taxes for any Pre-Contribution Tax Period and paid
all Taxes shown as due and payable on the Returns that have been filed;
 
(iv) Is not subject to any liens for Taxes on its assets;
 
 
9

--------------------------------------------------------------------------------

 
(v) Has not participated in any Tax sharing or other arrangement whereby
Northstar or any Northstar Subsidiary, in determining its income, revenues,
receipts, gain, loss, or Tax Assets, has taken into account or included any
income, revenues, receipts, gain, loss, asset, liability, or Tax Assets of any
other person (or vice versa);
 
(vi) Is not currently under any contractual obligation to pay the Tax
obligations of, or with respect to transactions relating to, any other person or
to indemnify any other person with respect to any Tax;
 
(vii) Is not subject to any (A) claims, audits, actions, suits, proceedings, or
investigations with respect to any Tax or assessment for which Northstar or any
Northstar Subsidiary could be liable, and (B) requests for rulings in respect of
any Tax or any proposed transaction pending before any Taxing Authority;
 
(b) None of the managers or officers of Northstar or any Northstar Subsidiary is
aware of any facts or circumstances which could give rise to any claim, audit,
action, suit, proceeding, or investigation with respect to any Tax or assessment
for which Northstar or any Northstar Subsidiary could be liable;
 
(c) Exhibit 4.9(c) hereto contains a list of states and other jurisdictions to
which any Tax is currently being paid by Northstar or any Northstar Subsidiary;
 
(d) As of the date hereof, and as of the Contribution Date, Northstar and each
Northstar Subsidiary will have, (i) timely withheld from its employees,
independent contractors, customers, shareholders and other persons from whom it
is required to withhold Taxes in compliance with all applicable law, and (ii)
timely paid all amounts so withheld to the appropriate Taxing Authority;
 
(e) During the period of all unexpired applicable statutes of limitations,
neither Northstar nor any Northstar Subsidiary has been delinquent in the
payment of any Tax. There is no Tax deficiency outstanding or assessed or
proposed against Northstar or any Northstar Subsidiary that is not reflected as
a liability on Northstar’s financial statements, nor has Northstar executed any
agreements or waivers extending any statute of limitations on or extending the
period for the assessment or collection of any Tax;
 
(f) Neither Northstar nor any Northstar Subsidiary has agreed to make, nor is
required to make, any adjustment under Section 481 of the Code or corresponding
provision of state, local or foreign law by reason of any change in accounting
method;
 
(g) Neither Northstar nor any Northstar Subsidiary has engaged in any “listed
transaction” described in Treasury Regulation Section 1.6011-4(b);
 
(h) Northstar has at all times from the date on which it was organized through
the Contribution Date been treated as a partnership for United States federal
and Minnesota income tax purposes;
 
(i) No power of attorney with respect to Taxes has been granted with respect to
Northstar or any Northstar Subsidiary;
 
(j) No Tax Returns of Northstar or any Northstar Subsidiary has ever been
subject to a Code Section 482 adjustment or corresponding provision of state,
local or foreign law; and
 
(k) No claim has been made by a Taxing Authority (domestic or foreign) in a
jurisdiction where Northstar does not file Returns to the effect that Northstar
or any Northstar Subsidiary may be subject to Tax by that jurisdiction.
 
Section 4.10 Condition of Facilities.  The manufacturing and other facilities
included in the Assets or owned by Northstar are, or will be when substantially
completed, in good working order for the conduct of Business as it is presently
contemplated.
 
 
10

--------------------------------------------------------------------------------

 
Section 4.11 Utilities; Access.  The manufacturing and other facilities included
in the Assets have, or will have, water supply, storm and sanitary sewer
facilities, access to telephone, gas, and electrical connections, fire
protection, drainage, means of ingress and egress to and from public highways
and, without limitation, other public utilities and services, all of which are
adequate, in quality and quantity, for the conduct of the Business as it is
presently contemplated.
 
Section 4.12 Certain Conditions Not Present.
 
(a) Except as set forth on Exhibit 4.12, to the knowledge of Northstar, there
are no liabilities required to be disclosed on a balance sheet in accordance
with GAAP of the Business of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable, or otherwise, and there is no existing
condition, situation, or set of circumstances that could reasonably be expected
to result in such a liability, other than
 
(i) Liabilities disclosed or provided for in the Contributed Business Balance
Sheet; and
 
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date, which in the aggregate are not
material to the Business taken as a whole.
 
(b) Northstar has not received notice of any pending, and has no knowledge of
any threatened or proposed, proceedings or governmental actions to modify the
zoning classification of, or to condemn, expropriate, or otherwise take, or to
purchase in lieu thereof, all or any material part of any Subject Property.
 
(c) Northstar has not received notice of any pending, and has no knowledge of
any threatened or proposed, reassessments or special assessments or penalties or
interest with respect to real estate taxes applicable to any Subject Property
that could reasonably be expected to have any material adverse effect on the
business or financial condition of the Business taken as a whole.
 
Section 4.13 Condition of Equipment.  The machinery, equipment, furniture,
vehicles, and other tangible personal property of Northstar which are included
in the Assets are, or will be, in good operating condition for the conduct of
the Business as it is presently contemplated.
 
Section 4.14 Title to Properties; Encumbrances.
 
(a) Exhibit 4.15(a) contains a list, by category, of all of the Assets and
assets owned by the Northstar Subsidiaries including those reflected on the
Contributed Business Balance Sheet (excluding (i) assets and properties sold
since the Balance Sheet Date in the ordinary course of business and consistent
with past practice and all assets and properties purchased by Northstar or the
Northstar Subsidiaries since the Balance Sheet Date and (ii) raw materials and
other supplies purchased or sold in the ordinary course of business).
 
(b) Except as set forth in the Financial Statements or in Exhibit 4.15(b),
either Northstar or a Northstar Subsidiary (i) has good and marketable title to
each piece of Fee Property listed in Exhibit 4.15(a) and to the Improvements
thereon, in each case free and clear of all Encumbrances, except for Permitted
Encumbrances, and (ii) has title to all of the other tangible Properties, free
and clear of all Encumbrances, except for Permitted Encumbrances.  As a result
of the delivery to the Company of the Conveyance Instruments, all of the Assets
are owned free and clear of all Encumbrances, except Permitted Encumbrances and
encumbrances created by the Company (whether or not arising from the
transactions contemplated hereby).
 
(c) The Assets are all the assets required for the conduct of the Business as it
is presently contemplated.
 
(d) Complete and accurate copies of the mortgages listed in Exhibit 4.15(b) (the
“Surviving Mortgages”) heretofore have been furnished to the Manager.  None of
the Surviving Mortgages has been amended or modified except as indicated in
Exhibit 4.15(b) and the aggregate amount of all principal, interest, and other
sums that is secured by each of the Surviving Mortgages as of the Contribution
Date does not exceed the amount reflected in Exhibit 4.15(b).
 
 
11

--------------------------------------------------------------------------------

 
(e) All principal, interest, and other sums due and payable in accordance with
the terms of the Existing Mortgages have been paid.
 
(f) Neither Northstar nor any Northstar Subsidiary has received any notice of
default under any of the Existing Mortgages, nor, to the knowledge of Northstar,
is any such notice pending or do reasons exist for the giving of such notice.
 
Section 4.15 Leases.
 
(a) Exhibit 4.15(a) sets forth a list of each lease pursuant to which Northstar
or a Northstar Subsidiary leases real or personal property (collectively, the
“Leases”).  Northstar heretofore has delivered to the Manager a true and
complete copy of each such Lease.
 
(b) Each of the Leases is in full force and effect in accordance with its terms,
no Lease has been modified or amended in writing, and neither Northstar nor any
Northstar Subsidiary has received any written notice of any breach or default
with respect to a Lease the consequences of which would result in such Lease
being terminated by the Lessor or which, individually or in the aggregate, would
have a material adverse effect on the business or financial condition of the
Business taken as a whole.
 
Section 4.16 Patents, Trademarks, and Similar Rights.
 
(a) Exhibit 4.16(a) contains a list of all Intangible Property owned or
controlled by Northstar or any Northstar Subsidiary and used primarily in the
Business, and all licenses and other agreements relating to use of any such
Intangible Property by third parties in connection with any business which
currently competes or, to the knowledge of Northstar, is reasonably likely to
compete with the Business.  All of the Intangible Property has been duly filed
or registered (as applicable) with the applicable governmental authorities, has
been prosecuted and maintained in good faith in accordance with applicable legal
and administrative requirements, and has not lapsed, expired or been abandoned;
 
(i) Exhibit 4.16(a)(i) contains a list of all licenses, contracts and other
agreements under which Northstar has acquired any right, title or interest in,
under or to any patent, trademark or other intellectual property rights
(collectively, the “In-License Agreements”).  With respect to each of the
In-License Agreements, (A) each is in full force and effect as of the
Contribution Date, (B) Northstar is in compliance with the terms and conditions
thereof (including without limitation all diligence obligations), and (C) there
exists no default (or condition which, with the passage of time, the giving of
notice or both) which would give rise to a right to terminate, convert rights to
non-exclusive or otherwise limit rights granted to Northstar;
 
(ii) Northstar has not entered into any agreement or arrangement with any third
party pursuant to which Northstar grants any right, title or interest in or to
the Intangible Property, including without limitation options, licenses,
covenants not to assert, liens or other encumbrances, and no third party has
challenged or has threatened to challenge Northstar’s right, title or interest
in, to or under the Intangible Property;
 
(iii) The Intangible Property and the rights obtained pursuant to the In-License
Agreements constitute all intellectual property and proprietary rights necessary
for the Business as now conducted and as presently proposed to be conducted.
 
(b) Except as set forth in Exhibit 4.16(b),
 
(i) Either Northstar or a Northstar Subsidiary has the sole and exclusive right
to use the Intangible Property and the rights obtained pursuant to the
In-License Agreements, in each case that is referred to in Exhibits 4.16(a) and
4.16(a)(i), and the consummation of the transactions contemplated by this
Agreement, the Operating Agreement, and the Other Agreements will not alter or
impair any such rights and will result in the Company having the sole and
exclusive right to use all such Intangible Property and other rights used
primarily in the Business;
 
(ii) No claims have been asserted by any person or entity for the use of any
such Intangible Property or challenging or questioning the validity or
effectiveness of any such license or agreement, and Northstar has no knowledge
of any valid basis for any such claim; and
 
(iii) To the knowledge of Northstar, the use of such Intangible Property by
Northstar or any Northstar Subsidiary does not infringe on the rights of any
person or entity and the conduct of the Business as conducted prior to or on the
Contribution Date, and the making, using, offering for sale, selling or
importing of those products and the performance of those services currently
contemplated by Northstar as part of its business, does not infringe, constitute
contributory infringement, inducement to infringe, misappropriation or unlawful
use of the intellectual property or proprietary rights of any other person or
entity.
 
 
12

--------------------------------------------------------------------------------

 
Section 4.17 Insurance.  Northstar has heretofore made available for inspection
by the Manager a true and complete copy of all material policies of fire,
liability, workers’ compensation, and other forms of insurance owned or held by
Northstar and each Northstar Subsidiary.  All such policies are in full force
and effect, all premiums with respect thereto covering all periods up to and
including the Contribution Date have been paid, and no notice of cancellation or
termination has been received with respect to any such policy.  Such policies
are in such amounts and insure against such losses and risks and provide such
coverage as, in the opinion of Northstar, is adequate to protect the Business as
it is presently conducted.
 
Section 4.18 Employee Benefit Plans and Other Compensation Arrangements.  Set
forth in Exhibit 4.18(a) is a true and complete list of all Northstar
Plans.  True and complete copies of the following documents with respect to each
Northstar Plan have been provided to the Company, as applicable: (i) the plans
and related trust documents, insurance contracts or other funding arrangements
and all amendments thereto, (ii) the Forms 5500s and all schedules thereto for
the most recent two (2) years, (iii) the most recent valuation report, including
any FAS 106 report; (iv) the most recent IRS determination or opinion letter,
(v) the most recent summary plan description and subsequent summaries of
material modifications, (vi) the most recent financial statements, and (vii)
written summaries of all material terms of unwritten Northstar Plans.  Except as
set forth in Exhibit 4.18(b):
 
(a) neither Northstar nor any Northstar Subsidiary or ERISA Affiliate has
sponsored, maintained, been liable under, terminated, participated in, been
required to contribute to, or incurred withdrawal liability with respect of, a
“multiemployer plan” within the meaning of Sections 3(37) or 4001(a)(3) of ERISA
or a plan subject to Section 412 of the Code or Section 302 or Title IV of
ERISA, and neither Northstar nor any Northstar Subsidiary or ERISA Affiliate has
any accumulated funding deficiency (within the meaning of Section 302(a)(2) of
ERISA and Section 412(a) the Code), whether or not waived, with respect to any
such plan;
 
(b) each of the Northstar Plans and any related trusts currently satisfy, and
for all prior periods have satisfied, in form and operation, all requirements
for any Tax-favored treatment intended for such plan or trust or applicable to
plans or trusts of its type, and no event, transaction or condition has occurred
or exists that is reasonably likely to result in the loss or limitation of such
Tax-favored treatment;
 
(c) all of the Northstar Plans have been operated in compliance in all material
respects with their respective terms and all applicable laws;
 
(d) neither Northstar nor any Northstar Subsidiary has liability of any nature
(whether known or unknown and whether absolute, accrued, contingent or
otherwise) with respect to any Plan other than for contributions, payments or
benefits due in the ordinary course under the Northstar Plans, none of which are
overdue;
 
(e) neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, will now or at any time in the future (i)
result in any payment becoming due to any director, officer, employee, former
employee, independent contractor or consultant of Northstar or any Northstar
Subsidiary from Northstar or any Northstar Subsidiary under any Northstar Plan
or otherwise, (ii) increase any benefits otherwise payable under any Northstar
Plan, or (iii) result in any acceleration of the time of payment or vesting of
any such benefits;
 
(f) none of the Northstar Plans provide life, medical, dental, vision or other
welfare coverages to persons who are not current employees of Northstar or any
Northstar Subsidiary or their dependents or for periods extending beyond the
last day of the month of termination of employment, except as required by Part 6
of Title I of ERISA or any similar state law;
 
(g) Northstar and each Northstar Subsidiary have retained the right to
unilaterally amend or terminate each Northstar Plan to the fullest extent
permitted by law; and
 
(h) each Northstar Plan which is a “nonqualified deferred compensation plan”
within the meaning of Section 409A(d)(1) of the Code (or which would be but for
an exemption) has been maintained and administered in a manner consistent with
avoiding adverse tax consequences under Section 409A of the Code, and no options
or rights to purchase one or more units of capital stock of Northstar or any
Northstar Subsidiary provide for (or provided for) a deferral of compensation
(as contemplated under Treas. Reg. Section 1.409A-1(b)(i)).
 
 
13

--------------------------------------------------------------------------------

 
Section 4.19 Documents; Commitments.
 
(a) Northstar has delivered or made available to the Manager the following
documents, each of which is true and complete:
 
(i) Copies of all documents set forth in Exhibit 4.19(a), which is a listing of
every material contract, agreement, or other commitment, written or oral, to
which Northstar and each Northstar Subsidiary is a party or has succeeded to a
party by assumption or assignment or in which it has a beneficial interest and
excluding documents listed in any other Exhibit hereto (any contract or
agreement shall, for the purposes of this Agreement, be deemed material if (A)
the Business taken as a whole is substantially dependent upon it, (B) it
involves a financial obligation of or benefit to the Business in excess of
$25,000, (C) the contract is not made in the ordinary course, or (D) it
constitutes a management contract or employment contract (excluding oral
agreements that arise by operation of law)); and
 
(ii) Copies of all product bulletins, technical bulletins, or other advertising
or sales materials currently used in connection with the Business.
 
(b) Neither Northstar nor any Northstar Subsidiary has (i) any outstanding sales
contracts or commitments which are reasonably expected to result in any loss to
the Business upon completion of performance thereof or (ii) any outstanding bids
or sales or service proposals quoting prices which are not reasonably expected
to result in a profit consistent with past practice.
 
(c) Neither Northstar nor any Northstar Subsidiary is restricted by agreement
from carrying on the Business anywhere in the world.
 
Section 4.20 Labor Matters.
 
(a) Neither Northstar nor any Northstar Subsidiary nor any Business Employee
employed by Northstar is a party to or is covered by any labor agreement with
any collective bargaining representative representing Business Employees.
 
(b) To the knowledge of Northstar, Northstar and each Northstar Subsidiary are
operating in material compliance with all applicable laws respecting employment
and employment practices, terms and conditions of employment, and wages and
hours, and are not engaged in any unfair labor practices.
 
(c) To the knowledge of Northstar, there are no unfair labor practice
complaints, labor disputes, work stoppages, or union organization efforts, or
threats of the foregoing, directed against any of the operations of the
Business.
 
Section 4.21 Personnel.  Exhibit 4.21 contains a true and complete list of the
names, titles, and annual compensation of each Business Employee.  The term
“Business Employee” refers to each employee or consultant of Northstar or any
Northstar Subsidiary.
 
 
14

--------------------------------------------------------------------------------

 
Section 4.22 No Breach.
 
(a) Each Permit, contract, agreement, deed of trust, lease, policy, license,
plan, commitment, arrangement, and understanding (whether evidenced by a written
document or otherwise) referred to in this Agreement or in any Exhibit hereto,
under which Northstar or any Northstar Subsidiary has any right, interest, or
obligation (i) is in full force and effect, and (ii) is not subject to any
threatened amendment, cancellation, or outstanding dispute.
 
(b) Northstar and any Northstar Subsidiary, as the case may be, is not in breach
of, and there does not exist any default or event (including the execution and
delivery of this Agreement, the Operating Agreement, and the Other Agreements
and the consummation of the transactions contemplated hereby or thereby) under
any agreement to which Northstar and any Northstar Subsidiary is a party, which,
with the giving of notice or the lapse of time or both, would become a breach or
default, and there is no basis for any valid claim of a default in any respect,
under any thereof, and Northstar has used (or Northstar has caused any Northstar
Subsidiary to use) its best efforts to secure the consents (where such consents
are necessary) of the other parties thereto to the consummation of the
transactions contemplated by this Agreement, the Operating Agreement, and the
Other Agreements.
 
Section 4.23 Consents, Permits, Etc.  Except as set forth in Exhibit 4.23 of
this Agreement, no consent, approval, governmental filing, authorization, or
Permit from any person or entity is necessary to the consummation of the
transactions contemplated by this Agreement, the Operating Agreement, or the
Other Agreements.  Moreover, no other consent, approval, permit, clearance, or
audit is required under any federal law or the laws of the states in which any
member of Northstar or any Northstar Subsidiary has real property or leasehold
interests in order to accomplish and complete the conveyance of real property
and leasehold interests contemplated hereunder.
 
Section 4.24 Litigation.  Except as set forth in Exhibit 4.24, there are no
Actions pending or threatened by or against, or involving Northstar or any
Northstar Subsidiary or any managers, members, directors, officers, or employees
thereof in their capacity as such or that question or challenge the validity of
this Agreement, the Operating Agreement, or the Other Agreements or any action
taken or to be taken by Northstar or any Northstar Subsidiary pursuant to this
Agreement, the Operating Agreement, or the Other Agreements or in connection
with the transactions contemplated hereby or thereby, and to the knowledge of
Northstar, there is no valid basis for any such Action.  No Action set forth in
Exhibit 4.24 would, if adversely decided, have a material adverse effect on the
Business taken as a whole or, after the Contribution Date, on the ability of the
Company to conduct the Business.
 
Section 4.25 Compliance With Applicable Law; Adverse Restrictions.  Except as
and to the extent set forth in Exhibit 4.25, the operations of Northstar and
each Northstar Subsidiary is being conducted in material compliance with (a) all
applicable Permits, orders, writs, injunctions, judgments, decrees, or awards of
all courts and governmental and regulatory authorities, and (b) all laws
(statutory or otherwise), ordinances, rules, regulations, bylaws, and codes of
all governmental and regulatory authorities, whether federal, state, or local
(individually, a “Law” and collectively, “Laws”), which are applicable to the
Assets of the Business (including, without limitation, those related to public
or occupational safety, pollution and protection of the environment, and
hazardous or other waste disposal).  Except as and to the extent set forth in
Exhibit 4.25, neither Northstar nor any Northstar Subsidiary has received any
written notification of any asserted present failure to comply with any Law,
except for failures which in the aggregate are not and were not material to the
conduct of the Business as a whole and which Northstar or any Northstar
Subsidiary has taken steps to correct or contest in good faith.
 
Section 4.26 Environmental Protection.  Except as set forth in Exhibit 4.24
 
(a) To the knowledge of Northstar, Northstar (with respect to the Business) and
the Northstar Subsidiaries have either (1) obtained all Permits relating to
pollution or protection of health, safety, or the environment which are required
by Law (“Environmental Permits”), including, without limitation, those
regulating emissions, discharges, or releases of Hazardous Substances (as
defined in CERCLA, as amended by SARA “Hazardous Waste,” and “Regulated
Substances” as defined by RCRA) into ambient air, surface water, groundwater, or
land, or resulting treatment, storage, or disposal of Hazardous Substances, or
(2) has submitted to the applicable Governmental Entity, in a timely manner, all
applicable registrations and notices required under Environmental Laws for the
conduct of its business, (3) completed, in a timely manner, all plans required
under any Environmental Laws or pursuant to any Permit required for the conduct
of its business and (4) has provided a copy of each document referenced in this
subsection to PICO-NSM;
 
 
15

--------------------------------------------------------------------------------

 
(b) Northstar or any Northstar Subsidiary, as the case may be, has taken all
actions necessary under applicable requirements of Law (including, without
limitation, all Environmental Laws) to register any products or materials
relating to the Business, required to be registered thereunder;
 
(c) Northstar is not aware of, nor has Northstar or any Northstar Subsidiary
received notice of, any events, conditions, circumstances, activities,
practices, incidents, actions, or plans that either Northstar or any Northstar
Subsidiary reasonably expects would result in a claim of liability, based on or
related to alleged on-site or off-site contamination with respect to or
affecting the Business and properties related thereto; and
 
(d) To the knowledge of Northstar, there is not now on or in any of the
properties currently owned, leased, or rented by or otherwise used in the
Business any leaking underground storage tanks or surface impoundments that, if
determined by any court, governmental, or regulatory authority having
jurisdiction thereof, to be in violation of any law related to public or
occupational safety, pollution and protection of the environment, and hazardous
waste disposal, would have a material adverse effect on the Business taken as a
whole.
 
(e) Exhibit 4.26 sets forth an accurate and complete list of all currently
pending Actions relating to environmental, health, and safety matters, including
pollution and protection of the environment, and Hazardous Substances (as
defined in CERCLA) related to the Business.
 
(f) Exhibit 4.26 contains an accurate and complete list of all Environmental
Permits of Northstar relating to the Business and of the Northstar
Subsidiaries.  Northstar and the Northstar Subsidiaries are materially in
compliance with such required Permits and are also in compliance with all other
material limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules, and timetables contained in any Laws or
contained in any code, order, decree, or judgment issued, entered, promulgated,
or approved thereunder;
 
(g) Exhibit 4.26 contains an accurate and complete list of all corrective
actions that governmental authorities have required of Northstar or any
Northstar Subsidiary or instances of noncompliance since inception under all
Environmental Permits relating to the Business.
 
(h) As used herein, “Environmental Law” means any Law, common law or any binding
agreement issued or entered by or with any  Governmental Entity or Person
relating to: (a) the Environment, including pollution, contamination, cleanup,
preservation, protection and reclamation of the Environment, (b) exposure of
employees or a third parties to any Hazardous Materials, (c) any Release or
threatened Release of any Hazardous Materials, including investigation,
assessment, testing, monitoring, containment, removal, remediation and cleanup
of any such Release or threatened Release, (d) the management of any Hazardous
Materials, including the use, labeling, processing, disposal, storage,
treatment, transport, or recycling of any Hazardous Materials or (e) the
presence of Hazardous Materials in any building or structure.  “Hazardous
Materials” means any pollutant, contaminant, petroleum or any fraction thereof,
asbestos or asbestos-containing material, polychlorinated biphenyls, mold,
lead-based paint, any solid or hazardous waste, and any toxic, radioactive, or
hazardous substance, or material including any substance, material or waste
which is defined, regulated or classified as hazardous under any Environmental
Law.  “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor Environment, or into or from any property, including
movement through air, soil, surface water, groundwater or property.
 
Section 4.27 Assets Necessary to Business.  As a result of the transactions
effected hereby, the Company (with respect to Assets owned prior to the
Contribution Date by Northstar any each Northstar Subsidiary) (a) will have
title to, or a valid leasehold interest in, all tangible and intangible assets
and properties relating to the Business, (b) will possess valid consents,
authorizations, approvals, and Permits relating to the Business, and (c) will be
party to all agreements, in each case necessary to permit the Company to
continue to carry on the Business substantially as presently conducted.
 
 
16

--------------------------------------------------------------------------------

 
Section 4.28 Brokers’ and Finders’ Fee.  No broker, finder or investment banker
is entitled to brokerage or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or the
consummation by Northstar of the transactions contemplated hereby.
 
Section 4.29 Governmental Approvals and Consents.  Except as referred to in
Section 4.23 or Section 6.9, no approval, authorization, consent, or other order
or action of Northstar or the Company with any court, administrative agency, or
other governmental authority is required for the execution and delivery by
Northstar of this Agreement or the consummation by Northstar of the transactions
contemplated hereby.
 
Section 4.30 Real Property.
 
(a) Northstar holds good, valid and marketable title to the Subject Property,
free and clear of any and all Liens, except for Permitted Liens.
 
(b) Neither Northstar nor any Northstar Subsidiary lease, sublease, license,
occupy or use any material real property used in connection with the Business.
 
(c) Other than the Subject Property, neither Northstar nor any Northstar
Subsidiary has any other interest in real property, whether owned, leased or
otherwise, and the Subject Property constitute all of the real property
necessary to conduct the Business as currently, or contemplated to be,
conducted.
 
(i) No Permitted Encumbrances adversely affect any Northstar Subsidiary’s use,
ownership or occupancy of the Subject Property or its operation of the Business
on, in or about the Fee Property;
 
(ii) There is no condemnation or eminent domain proceeding of any kind pending
or threatened against any of the Fee Property or any portion thereof, or other
legal matters adversely affecting any Northstar Subsidiary’s occupancy and use
thereof;
 
(iii) The Subject Property is occupied and utilized for Northstar and any
Northstar Subsidiaries’ Business under valid and current certificates of
occupancy, permits and the like, and the transactions contemplated by this
Agreement will not require the issuance of any new or amended certificates of
occupancy, permits or the like; there are no facts, to the knowledge of
Northstar or any Northstar Subsidiary, that would prevent the Subject Property
from being occupied and utilized for the Business after the Contribution Date;
 
(iv) All Improvements on the Fee Property are, or will be, constructed, occupied
and used in material compliance with all laws;
 
(v) There are no outstanding variances or special use permits affecting the Fee
Property;
 
(vi) No notice of a violation of any material covenant, condition, easement,
restriction or other similar encumbrance affecting the Fee Property or relating
to their uses or occupancy has been given to Northstar or any Northstar
Subsidiary, nor to the knowledge of the Company, are there any facts or
circumstances that could give rise to any such violation;
 
(vii) Northstar and each Northstar Subsidiary have complied with any and all
material restrictions, whether imposed by covenant, deed, easement or otherwise,
that are of record or that exist affecting the Fee Property;
 
(viii) Neither Northstar nor any Northstar Subsidiary has any knowledge of
improvements made or contemplated to be made by any public or private authority,
the costs of which are to be or would be assessed as special taxes or charges
against the Fee Property, and there are no present special assessments;
 
 
17

--------------------------------------------------------------------------------

 
(ix) All Improvements are, or will be, fit for occupancy and use in accordance
with Northstar’s current plans for the Business;
 
(x) The Improvements are not and as contemplated will not be in material
violation of any zoning laws or ordinances and do not encroach on any easement
that may materially burden the Improvements;
 
(xi) Neither Northstar nor any Northstar Subsidiary has any knowledge of any
condition that would result in the termination or impairment of adequate access
to the Fee Property and such access is sufficient for the operation of the
Business on the Fee Property as contemplated;
 
(xii) Neither Northstar nor any Northstar Subsidiary has, or has had, any
material boundary, water drainage or other similar material disputes with the
owners of any property adjacent to the Fee Property and neither Northstar nor
any Northstar Subsidiary has any knowledge of any such material dispute
involving former owners of the Fee Property;
 
(xiii) Neither Northstar nor any Northstar Subsidiary has received any notice of
outstanding requirements or recommendations by the insurance companies who issue
or have issued insurance policies insuring the Subject Property, or by any board
of fire underwriters or other body exercising similar functions requiring or
recommending any material repairs or work to be done on the Fee Property;
 
(xiv) Neither Northstar nor any Northstar Subsidiary owes, nor will owe in the
future, any brokerage commissions of finder’s fees with respect to the Fee
Property;
 
(xv) Neither Northstar nor any Northstar Subsidiary has licensed, leased,
subleased or granted any third party the right to use or occupy the Fee Property
and there are no parties in possession of the Fee Property that are not entitled
to such possession; and
 
(xvi) There are no outstanding options or rights of first refusal to purchase
the Fee Property, or any portion thereof or interest therein.
 
Section 4.31 Real Property Related Documentation.  Northstar and each Northstar
Subsidiary has furnished or made available to PICO-NSM, to the extent in
Northstar and each Northstar Subsidiary’s possession or control or otherwise
available to it: (i) all certificates of occupancy and other material permits,
variances, applications, documents certifying the payment of any applicable real
estate tax, other approvals and licenses for all or any part of the Fee
Property; (ii) all material architectural, mechanical, electrical, plumbing,
drainage, construction and similar plans, specifications and blueprints relating
to the Fee Property; (iii) all policies of title insurance on the Fee Property;
(iv) all vesting deeds for the Fee Property; (v) all existing Phase I, Phase II
or other environmental reports or studies in draft of final form relating to the
Fee Property; and (vi) any surveys or plats relating to the Fee Property.
 
ARTICLE V
 
COVENANTS OF THE PARTIES
 
Section 5.1 Conduct of Business of Northstar and the Northstar
Subsidiaries.  During the period from the Effective Date and continuing until
the earlier of the termination of this Agreement and the Contribution Date:
 
(a) Northstar shall, and shall cause each Northstar Subsidiary to, conduct its
business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted and in a manner contemplated to facilitate the
Business as contemplated. (except to the extent expressly consented to in
writing by the Company);
 
(b) Northstar shall promptly notify the Company of any change, occurrence or
event not in the ordinary course of its or any Northstar Subsidiary’s business,
or of any change, occurrence or event which, individually or in the aggregate
with any other changes, occurrences and events, would reasonably be expected to
be materially adverse to Northstar and the Northstar Subsidiaries taken together
or cause the conditions set forth in Section 4.1.3 of the Operating Agreement
not to be satisfied;
 
 
18

--------------------------------------------------------------------------------

 
(c) Northstar shall, and shall cause each Northstar Subsidiary to, assure that
each of its contracts (other than with the Company) entered into after the date
of this Agreement will not require the procurement of any consent, waiver or
novation or provide for any change in the obligations of any party in connection
with, or terminate as a result of the consummation of transactions contemplated
in this Agreement and the Operating Agreement, and shall give reasonable advance
notice to the Company prior to allowing any contract or right thereunder to
lapse or terminate by its terms; and
 
(d) Northstar shall, and shall cause each Northstar Subsidiary to, maintain each
of its leased premises in accordance with the terms of the applicable lease.
 
Section 5.2 Consents, Permits, Etc.
 
(a) Northstar (i) has maintained in full force and effect and renewed, when
required, all Permits and (ii) has obtained all consents, approvals,
governmental filings, authorizations, and Permits necessary to (A) the
consummation of the transactions contemplated by this Agreement, the Operating
Agreement, and the Other Agreements and (B) the continued conduct of the
Business by the Company after the Contribution Date as it is presently conducted
by Northstar and each Northstar Subsidiary, and delivers herewith to the Company
copies of each such consent, approval, governmental filing, authorization, and
Permit.
 
(b) To the extent that any of the contracts, leases, agreements, Permits, plans,
commitments, purchase orders, or other binding arrangements relating to the
Assets (in this Section 5.1(b) called “Agreements”) cannot be assumed by or
assigned to the Company without the consent of another party, and such consent
has not been obtained as of the Contribution Date, each of the parties hereto
agrees to cooperate with the other in any reasonable arrangement designed to
enable Northstar or any Northstar Subsidiary to perform its obligations under
any such agreements.  Each of the parties hereto further agrees to cooperate
with the other in any reasonable arrangement designed to provide for the Company
the benefits of any such agreements, including enforcement at any cost, and for
the account of the Company, of any and all rights of Northstar or such Northstar
Subsidiary against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise.  Northstar will promptly
pay to the Company when received all monies received by Northstar under any such
agreements.
 
Section 5.3 Investigation and Evaluation.  PICO-NSM acknowledges that PICO-NSM
and its directors, officers, attorneys, accountants and advisors have been given
the opportunity to exam such books, records and other information with respect
to Northstar that Northstar has provided.  PICO-NSM acknowledges that the
Business is still in the planning and pre-construction phase and PICO-NSM has
taken full responsibility for evaluating adequacy, completeness and accuracy for
various forecasts, projections, opinions, and similar material in connection
with PICO-NSM’s investigation of Northstar and its related assets and
liabilities.  PICO-NSM acknowledges that there are uncertainties inherent in
attempting to make projections and forecasts, and PICO-NSM is familiar with such
uncertainties.
 
ARTICLE VI
 
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
 
Section 6.1 Survival; Indemnification.
 
(a) The covenants, agreements, representations, and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive until the
third (3rd) anniversary of the Contribution Date, except that (i) any covenants,
agreements, representations, or warranties relating to Tax matters shall extend
until the ninety-first (91st) day following the expiration of the applicable
statutory period of limitations (giving effect to any waiver or extension
thereof), (ii) any liabilities arising out of litigation or brokers’ and
finders’ fees shall extend until the ninety-first (91st) day following the
expiration of the applicable statutory period of limitations (giving effect to
any waiver or extension thereof) beginning upon the expiration of the
agreement(s) referenced in Northstar’s disclosure in response to Section 4.24
and Section 4.28, and (iii) Section 4.1 of this Agreement and the indemnity
provisions set forth in Sections 6.1(b)(ii) and 6.1(b)(iii) of this Agreement
shall extend without limit as to time.  Notwithstanding the preceding sentence,
any covenant, agreement, representation, or warranty in respect of which
indemnity may be sought under this Article VI shall survive the time at which it
would otherwise terminate pursuant to such sentence, if notice of the inaccuracy
or breach thereof giving rise to such indemnity shall have been given to the
party against whom such indemnity may be sought prior to such time.
 
(b) Northstar and its successors and assigns (each an “Indemnitor”), jointly and
severally, hereby agree to indemnify each Indemnitee and Indemnitee Affiliate
(as each is defined in Section 6.4 of this Agreement) against, and agree to hold
it harmless from, any and all damage, loss, liability, and expense (including,
without limitation, reasonable expenses of investigation and attorney’s fees and
expenses in connection with any action, suit, proceeding, claim, investigation,
or other loss) (a “Loss”) incurred or suffered by such Indemnitee arising out of
 
(i) Any breach of any covenant or agreement or of any inaccuracy or omission in
any representation or warranty made by Northstar pursuant to this Agreement;
 
(ii) The failure of Northstar to perform any obligation or liability of the
Business not assumed by the Company pursuant to this Agreement or relating to
the Excluded Assets, other than relating to Taxes of any Northstar Subsidiary,
for which indemnification provisions are set forth in Section 6.3 of this
Agreement;
 
(iii) Or relating to claims by third parties in connection with the contribution
by Northstar of the Business to the Company, including without limitation,
claims made by the parties subject to the agreement(s) referenced in Northstar’s
disclosure in response to Section 4.24 and Section 4.28;
 
(iv) Any and all losses, claims, demands, penalties, fines, settlements, or
damages arising under U.S.  or any state or local Environmental Laws and
relating to conditions, events, actions, violations, obligations, or
circumstances that exist in whole or part prior to the Contribution Date; and
 
(v) Any violations of the Toxic Substances Control Act and its implementing
regulations present at any of the Business facilities prior to the Contribution
Date.
 
 
19

--------------------------------------------------------------------------------

 
Section 6.2 Limitations of Indemnification.  Notwithstanding anything contained
in this Article VI to the contrary, the Indemnitors shall be required to
indemnify each Indemnitee and Indemnitee Affiliate against and hold it harmless
from all Loss (other than relating to Taxes) with respect to Sections 6.1(b)(i),
6.1(b)(iv), and 6.1(b)(v) of this Agreement only to the extent that the
aggregate amount of all such Loss exceeds One Hundred Fifty Thousand Dollars
($150,000) (the “Liability Threshold”).  In the event that the aggregate amount
of all Loss (other than relating to Taxes) with respect Sections 6.1(b)(i),
6.1(b)(iv), and 6.1(b)(v) of this Agreement sustained by the Indemnitees or
Indemnitee Affiliates exceeds the Liability Threshold, and the Indemnitors are
required to indemnify such Indemnitees, the Indemnitors shall be responsible for
payment for all Loss with respect to Sections 6.1(b)(i), 6.1(b)(iv), and
6.1(b)(v) of this Agreement; provided, however, that in no event shall the
amount of Loss (other than relating to Taxes) with respect to Sections
6.1(b)(i), 6.1(b)(iv), and 6.1(b)(v) of this Agreement payable by the
Indemnitors exceed in the aggregate. Ten Million Dollars ($10,000,000).
 
Section 6.3 Tax Indemnification With Respect to Tax Liability of Northstar and
Other Tax Matters.
 
(a) In addition to the indemnification obligations otherwise set forth herein,
Northstar shall indemnify and hold harmless each Indemnitee from
 
(i) Any liability for Tax of Northstar or any Northstar Subsidiary which is
incurred in or attributable to the Tax Indemnification Period; and
 
(ii) Any liability, cost, expense (including, without limitation, reasonable
expenses of investigation and reasonable attorneys’ fees and expenses), loss,
damages, assessment, settlement, or judgment arising out of or incident to the
imposition, assessment, or assertion of any liability described in subclauses
(i) and (ii) hereof, including those incurred in the contest in good faith of
appropriate proceedings for the imposition, assessment, or assertion of any tax,
and any liability of any Indemnitee by reason of being a transferee of the
assets of Northstar with respect to any liability for Tax of Northstar or any
Northstar Subsidiary which is incurred or attributable to the Tax
Indemnification Period.  The sum of (i) and (ii) above is referred to herein as
a “Tax Loss.”
 
(b) The provisions of Section 6.3 hereof shall govern any Loss with respect to a
breach of any representation, covenant, or agreement set forth in Section 4.9 of
this Agreement.
 
Section 6.4 Definitions.  For the purpose of this Agreement, the following terms
have the following meanings:
 
(a) “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by, or under common control with such other
person.
 
(b) “Code” means the Internal Revenue Code of 1986, as amended.
 
(c) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
 
(d) “ERISA Affiliate” means an individual, a corporation, a limited liability
company, a partnership, a trust, an unincorporated association, a government or
any agency, instrumentality or political subdivision of a government, or any
other entity or organization that is under common control with a Member, within
the meaning of Section 4001(b) of ERISA or Section 414 of the Code.
 
(e) “Indemnitee” means the Company, the Manager and any of their respective,
Affiliates, any manager of the Company and any member of the Company, and shall
specifically exclude Northstar.
 
(f) “Indemnitee Affiliate” means the employees, successors, and assigns of each
Indemnitee, and, with respect to each Indemnitee, its managers, members,
directors, officers, and shareholders, and shall specifically exclude Northstar.
 
(g) “Northstar Plan” means any Plan to which Northstar or any Northstar
Subsidiary contributes to, is a party to, is bound by or may have liability
(whether known, accrued, absolute, contingent, liquidated or otherwise) with
respect to and under which directors, employees, independent contractors,
consultants or other members of the workforce of Northstar or any Northstar
Subsidiary are or have been eligible to participate or derive a benefit.
 
(h) “Plan” means (i) all employee benefit plans (as defined in Section 3(3) of
ERISA), (ii) all bonus (including transaction bonus), incentive compensation,
equity or equity-based, stock appreciation right, phantom stock, restricted
stock, restricted stock unit, performance stock, performance stock unit,
employee stock ownership, stock purchase, equity or equity-based, deferred
compensation, change in control, employment, noncompetition, nondisclosure,
vacation, holiday, sick leave, retention, severance, retirement, savings,
pension, money purchase, target benefit, cash balance, excess benefit,
supplemental executive retirement, profit sharing, life insurance, cafeteria
(Section 125), adoption assistance, dependent care assistance, voluntary
employees beneficiary, multiple employer welfare, medical, dental, vision,
severance, change in control, multiple employer welfare, supplemental
unemployment compensation, accident, disability, fringe benefit, welfare
benefit, paid time off, employee loan, and salary continuation plans, programs,
policies, agreements, arrangements, commitments, practices, contracts,
associations and understandings (written or unwritten) including without
limitation, any trust, escrow or other agreement related thereto and any similar
plans, programs, policies, agreements, arrangements, commitments, practices,
contracts and understandings (written or unwritten), and (iii) all employee
benefit plans pursuant to foreign laws.
 
 
20

--------------------------------------------------------------------------------

 
(i) “Pre-Contribution Tax Period” means any Tax Period ending on or before the
close of business on the Contribution Date, or, in the case of any Tax period
which includes, but does not end on, the Contribution Date, the portion of such
period up to and including the Contribution Date.
 
(j) “Tax” means (i) any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, franchise, capital, paid-up
capital, profits, greenmail, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty, or other tax, governmental fee, or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax, or additional amount imposed by any governmental
authority (a “Taxing Authority”) responsible for the imposition of any such tax
(domestic or foreign), and (ii) liability for the payment of any amounts of the
type described in (i) as a result of any express obligations to indemnify any
other Person.
 
(k) “Tax Asset” means any net operating loss or other Tax loss, net capital
loss, investment Tax credit, foreign Tax credit, charitable deduction, or any
other credit or Tax attribute of Northstar which could reduce Taxes (including,
without limitation, deductions and credits related to alternative minimum
Taxes).
 
(l) “Tax Indemnification Period” means (i) any Pre-Contribution Tax Period, (ii)
with respect to any Tax described in clause (ii) of Section 6.4(j), the survival
period of the indemnification obligation under the applicable contract.
 
Section 6.5 Control of Litigation.
 
(a) The Indemnitees and Indemnitee Affiliates agree to give prompt notice to the
Indemnitors of the assertion of any claim, or the commencement of any suit,
action, or proceeding in respect of which indemnity may be sought under Section
6.1(b) of this Agreement and of any Loss which any such Indemnitee deems to be
within the gambit of Section 6.1(b) of this Agreement other than relating to
Taxes (specifying with reasonable particularity the basis therefor) and will
give the Indemnitors such information with respect thereto as the Indemnitors
may reasonably request.  The Indemnitors may, at their own expense, participate
in and, upon notice to such Indemnitee, assume the defense of any such suit,
action, or proceeding; provided that the Indemnitors’ counsel is reasonably
satisfactory to such Indemnitee, the Indemnitors shall thereafter consult with
such Indemnitee upon such Indemnitee’s reasonable request for such consultation
from time to time with respect to such suit, action, or proceeding, and the
Indemnitors shall not, without such Indemnitee’s consent, which consent shall
not be unreasonably withheld, settle or compromise any such suit, action, or
claim.  If the Indemnitors assume such defense, such Indemnitees shall have the
right (but not the duty) to participate in the defense thereof and to employ
counsel, at their own expense, separate from the counsel employed by the
Indemnitors.  For any period during which the Indemnitors have not assumed the
defense thereof, the Indemnitors shall be liable for the fees and expenses of
counsel employed by any Indemnitee; provided, however, that the Indemnitors
shall not be liable for the fees or expenses of more than one counsel employed
by any Indemnitee in any jurisdiction for all Indemnitees.  If the Indemnitees
assume the defense thereof, the Indemnitees shall thereafter consult with the
Indemnitors upon the Indemnitors’ reasonable request for such consultation from
time to time with respect to such suit, action, or proceeding and the
Indemnitees shall not, without the Indemnitors’ consent, which consent shall not
be unreasonably withheld, settle or compromise any such suit, action, or
claim.  Whether or not the Indemnitors choose to defend or prosecute any claim,
all of the parties hereto shall cooperate in the defense or prosecution thereof.
 
(b) The Indemnitors shall not be liable under Section 6.1(b) hereof with respect
to any Loss resulting from a claim or demand the defense of which the
Indemnitors were not offered the opportunity to assume as provided under Section
6.5(a) hereof to the extent the Indemnitors’ liability under Section 6.1(b)
hereof is materially prejudiced as a result thereof.  No investigation by any
Indemnitee or Indemnitee Affiliate prior to the Contribution Date shall relieve
any Indemnitor of any liability hereunder.
 
Section 6.6 Transfer Taxes.  Northstar shall pay, or cause to be paid, all Taxes
or recording fees imposed on any transfers by Northstar of real property and
tangible and intangible personal property, including without limitation
Intellectual Property, applicable to the transfers of the Assets contemplated by
this Agreement and all sales and use Taxes applicable to transfers by Northstar
of the Assets contemplated by this Agreement.
 
Section 6.7 Cooperation on Tax Matters.  Northstar and the Company shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with any audit, litigation, or other proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation, or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  The Company and Northstar agree
(a) to retain all books and records that are relevant to the determination of
the Tax liabilities pertinent to the Assets and the Northstar Subsidiaries
relating to any Pre-Contribution Tax Period until the expiration of the
applicable statute of limitations and to abide by all record retention
agreements entered into with any Taxing Authority and (b) to give the other
party reasonable written notice prior to destroying or discarding any such books
and records and, if the other party so requests, the Company or Northstar, as
the case may be, shall allow the other party to take possession of such books
and records.
 
Section 6.8 Elections.  Prior to the Contribution Date, without the prior
written consent of the Manager, neither Northstar nor any Affiliate of Northstar
(including the Northstar Subsidiaries) shall make or change any election, change
an annual accounting period, adopt or change any accounting method, file any
amended Return, enter into any closing agreement, settle any Tax claim or
assessment relating to Northstar, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
an Tax claim or assessment relating to Northstar, take any other action, or omit
to take any action, if any such election, adoption, change, amendment,
agreement, settlement, surrender, consent, or other action or omission that had
(or will have) the effect of increasing the Tax liability of Northstar, the
Company, or any Affiliate of the Company.
 
 
21

--------------------------------------------------------------------------------

 
Section 6.9 Tax Clearance Certificate.  Northstar also has provided to the
Manager either any other tax clearance certificate required by any applicable
law as a result of the transactions effected thereby or an indemnity of the
Company for any loss incurred by reason of the failure to provide such
certificates.
 
Section 6.10 Tax Returns of the Northstar Subsidiaries.  With respect to any Tax
return required to be filed by Northstar for its taxable period which includes
(but does not end on) the Contribution Date, the Company shall provide Northstar
and its authorized representatives with copies of such completed Tax return and
a statement (with which the Company will supply supporting schedules and
information) setting forth the amount of Tax shown on such Tax return that is
allocable to Northstar pursuant to Section 6.3(b) hereof (the “Statement”) at
least forty-five (45) business days prior to the due date (including any
extension thereof) for the filing of such Tax return.  Reasonable costs, fees,
and expenses relating to the preparation of such Tax return shall be borne
equally by Northstar and the Company.  Northstar shall have the right at its own
expense to review such Tax return and Statement prior to the filing of such Tax
return.  If Northstar, within ten (10) business days after delivery of the
Statement, notifies the Company in writing that it objects to any items on such
Statement, specifying with particularity any such item and stating the specific
factual or legal basis for any such objection, the Company and Northstar shall
resolve in good faith and use their best efforts to resolve such items.  If the
dispute is not resolved within twenty (20) days after receipt by the Company of
such notice, the disputed items shall be resolved pursuant to Section 6.11
hereof and such Tax return shall be filed consistently therewith.  Not later
than the later of five (5) days before the due date for payment of Taxes with
respect to such Tax return or, in the event of a dispute, five (5) days after
notice to Northstar of the resolution thereof, Northstar shall contribute to the
Company or the Company shall distribute to Northstar, as the case may be, an
amount equal to the difference between (a) the Taxes shown on the Statement as
being allocable to Northstar pursuant to Section 6.11 hereof or in such notice
(as the case may be) and (b) any payment made by the Northstar Subsidiary or any
Affiliate thereof prior to the Contribution Date in respect of such Taxes.
 
Section 6.11 Certain Disputes.  To the extent provided in Section 6.10 hereof,
disputes arising under such Section and not resolved by mutual agreement as
stated therein shall be resolved by a nationally recognized accounting firm with
no affiliation or relationship whatsoever with the Company, Northstar, or its
Affiliates (the “Accounting Referee”), chosen and mutually acceptable to both
the Company and Northstar within five (5) days of the date on which the need to
choose the Accounting Referee arises.  The Accounting Referee shall resolve any
disputed items within thirty (30) days of having the item referred to it
pursuant to such procedures as it may require.  The costs, fees, and expenses of
the Accounting Referee shall be borne equally by the Company and Northstar.
 
Section 6.12 Other Tax Matters.  Any payment by Northstar to the Company or any
other Indemnitee or Indemnitee Affiliate or any payment by the Company or any
other Indemnitee to Northstar made under this Article VI will be treated as
Capital Contributions to the Company or distributions from the Company for
federal income tax purposes, provided that such payments will not affect the
Capital Account of, any other contributions to be made by, or the distributions
or allocations to be made to Northstar under the Operating Agreement.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1 Amendment and Modification.  This Agreement may be amended,
modified, or supplemented only by written agreement of the parties hereto.
 
Section 7.2 Termination.  Until such time as the conditions set forth in Section
4.1.3. of the Operating Agreement are met, this Agreement may be terminated upon
the mutual agreement of the parties hereto.
 
 
22

--------------------------------------------------------------------------------

 
Section 7.3 Waiver of Compliance; Consents.  Any failure of a party to comply
with any obligation, covenant, agreement, or condition herein may be waived by
the other party; provided, however, that any such waiver may be made only by a
written Instrument signed by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement, or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.  Whenever this Agreement requires
or permits consent by or on behalf of any party hereto, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 7.2, with appropriate notice in
accordance with Section 7.11 of this Agreement.
 
Section 7.4 Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Any party may assign any of its
rights hereunder, but no such assignment shall relieve it of its obligations
hereunder.  Nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer upon any person other than the parties, any
successors and permitted assigns, any rights, remedy, or claim under or by
reason of this Agreement or any provisions herein contained.
 
Section 7.5 Expenses, Transfer Taxes, Etc.  Except as otherwise contemplated by
Sections 6.1 and 7.9 hereof, whether or not the transactions contemplated by
this Agreement shall be consummated, all fees and expenses (including all fees
of counsel, actuaries, and accountants) incurred by any party in connection with
the negotiation and execution of this Agreement, the Operating Agreement, and
the Other Agreements shall be borne by such party.
 
Section 7.6 Further Assurances.  From time to time, at the request of Northstar
or the Company and without further consideration, each party, at its own
expense, will execute and deliver (and Northstar will cause any Northstar
Subsidiary to execute and deliver) such other documents, and take such other
action, as Northstar or the Company may reasonably request in order to
consummate more effectively the transactions contemplated hereby and to vest in
the Company good and marketable title to the Assets.  Northstar hereby
constitutes and appoints, effective as of the Contribution Date, the Company and
its successors and permitted assigns as the true and lawful attorney of
Northstar with full power of substitution in the name of the Company or in the
name of Northstar, but for the benefit of the Company, to collect for the
account of the Company any items of Assets and to institute and prosecute all
proceedings which the Company may in its reasonable discretion deem proper in
order to assert or enforce any right, title, or interest in, to, or under the
Assets, and to defend or compromise any and all action, suits, or proceedings in
respect of the Assets.  The Company shall be entitled to retain for its own
account any amounts collected pursuant to the foregoing powers, including any
amounts payable as interest in respect thereof.
 
Section 7.7 Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of California (without regard to its
conflicts of law doctrines).
 
Section 7.8 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become a binding
Agreement when one or more of the counterparts have been signed by each of the
parties and delivered to the other party.
 
Section 7.9 Brokers and Finders.  In the event the representation and warranty
of Northstar in Section 4.28 hereof is untrue, Northstar shall indemnify and
hold harmless the Company, the Manager, and any other member on account of any
loss, damage, liability, or expenses, including reasonable attorneys’ fees,
resulting therefrom.
 
Section 7.10 Publicity.  Neither of the parties will make any disclosure of the
transactions contemplated by this Agreement or the Other Agreements, or any
discussions in connection therewith, without the prior written consent of each
of the other parties.  The preceding sentence shall not apply to any disclosure
required to be made by Law or the regulations of any stock exchange(s) as
reasonably determined by counsel to the party determining that such disclosure
is required, except that such party, whenever practicable, shall be required to
consult with the other party concerning the timing and content of such
disclosure before making it.
 
 
23

--------------------------------------------------------------------------------

 
Section 7.11 Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand or
mailed by registered or certified mail (return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):
 
If to Northstar:
Neil C. Juhnke
Northstar Agri Industries, LLC
15 Broadway, Suite 600
Fargo, ND 58102
with a copy to:
Jon Strinden
Fredrikson & Byron, P.A.
51B Broadway, Suite 402
Fargo, ND 58102
If to the Company:
John Hart
PICO Holdings, Inc.
875 Prospect Street, Suite 301
La Jolla, CA 92037
with a copy to:
Marty Lorenzo
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121



Section 7.12 Specific Performance.  Each of the parties acknowledge that money
damages would not be a sufficient remedy for any breach of this Agreement and
that irreparable harm would result if this Agreement were not specifically
enforced.  Therefore, the rights and obligations of the parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith.  A party’s right to specific
performance shall be in addition to all other legal or equitable remedies
available to such party.
 
Section 7.13 Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 7.14 Entire Agreement.  This Agreement, including the exhibits,
schedules, and other documents and instruments referred to herein, together with
the Operating Agreement and the Other Agreements, embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 7.15 Severability.  If any one or more provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein.
 
Section 7.16 Inconsistency or Conflict.  In the event of any inconsistency or
conflict between any provision of this Agreement and any provision of any of the
Other Agreements, the provisions of this Agreement shall govern.  In the event
of any inconsistency or conflict between any provision of this Agreement and any
provision of the Operating Agreement, the provision of the Operating Agreement
shall govern.
 
Section 7.17 Exhibits.  All Exhibits attached hereto are hereby incorporated in
and made a part as if set forth in full herein.
 


 
[SIGNATURE PAGE FOLLOWS]
 


 

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 



 
NORTHSTAR:
Northstar Agri Industries, LLC, a Delaware limited liability company
By:   /s/ Neil C. Juhnke
Name: Neil C. Juhnke
Title: President
 
 
THE COMPANY:
PICO NORTHSTAR, LLC, a Delaware limited liability company
By:  /s/ John R. Hart
Name: John R. Hart
Title: Chief Executive Officer
 
 
PICO-NSM
PICO NORTHSTAR MANAGEMENT, LLC, a Delaware limited liability company
By: /s/ John R. Hart
Name: John R. Hart
Title: Chief Executive Officer and President
 
 



 
[SIGNATURE PAGE TO CONTRIBUTION AGREEMENT]
 

 
25

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(i)


“SUBJECT PROPERTY”




The following real estate is owned by Northstar Agri Industries, LLC:


The South Half of the Southeast Quarter (S½SE¼) of Section One (1), Township One
Hundred Sixty (160) North of Range Forty-nine (49) West of the Fifth Principal
Meridian, according to the Government Survey thereof.



The parcel described above has been improved by the following utilities and
infrastructure work described generally as follows:  Top soil has been stripped
from the roadway and construction zones.  Geotextile fabric has been placed
below the road surfaces with granular fill placed on the roads.  Some
underground utilities have been placed including drain tile, storm sewer and
fire water loop mains.  The site has been graded and the storm water pond
excavated.  The improvements are more specifically described in the documents
titled “March 2008 ALTA Sheet 1” and “March 2008 ALTA Sheet 2” located as items
2.19 and 2.20 in Northstar Agri Industries web based data room.


The following real estate is owned by Todd W. Johnson, Brian R. Johnson, Mark T.
Johnson, and Hugh Hunt as Tenants in Common:


That part of the N½NE¼, S½NE¼, N½SE¼, S½SE¼ of Sec. 12, T160N, R49W Lying
Easterly of the East right of way of the Burlington Northern Railroad; and that
part of the N½NE¼ of Sec. 12, T160N, R49W lying Westerly of the west right of
way of the Burlington Northern Railroad.
 



The above-property was transferred to the Johnsons and Hunt via a Warranty Deed
pursuant to a Real Estate Purchase Agreement executed on August 3, 2009.


Pursuant to this agreement, Northstar has the right to repurchase the property
at a predetermined price.  In addition, Northstar has a right of first refusal
in the event a proposed third party offers to purchase the property.  This
agreement is listed in the Northstar Agri Industries web based data room under
section 2, “Site Data” as item 2.12, “Land Repurchase – Real Estate Purchase
Agreement”.  Northstar’s rights under this agreement are included with the
assets.





 
26

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(ii)


“EQUIPMENT”


●
RCA 4-Line Intercom Speaker Telephones
●
Hewlett-Packard Compaq nc8230 Laptop with Docking Station
●
Dell 23” Wide-Screen Monitor
●
Hewlett-Packard ProLiant ML350 Tower Server
●
Hewlett-Packard Color LaserJet 2840 Printer
●
Polycom SoundStation 2W Conference Phone
●
CardScan 60 Card Scanner



Northstar Agri Industries LLC has an equity interest of $3,245,380 in the
equipment described in Crown Iron Works’ Technical proposals C06446R6 and
C06526R7 listed as items 4.1.5 and 4.1.6 in Northstar Agri Industries web based
data room and in accordance with the terms and conditions in “Crown Iron Works –
Orig – Contract Commercial Terms” listed as item 4.1.1 in the aforementioned
data room.





 
27

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(iii)


“INVENTORY”




None

 
28

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(iv)


“INTANGIBLE PROPERTY”




●
Business Name of Northstar Agri Industries, LLC
●
Northstar Agri Industries website and domain name: www.northstaragri.com
●
Financial Model developed in Microsoft Excel
●
Proforma Forecast Model provided by Christianson & Associates
●
Work Product of all engagements with Christianson and Associates
●
Microsoft Small Business Financials – accounting software and files
●
Microsoft Office Software
●
Software, files and data resident on Northstar Agri Industries computers
●
All pertinent files, records, and notes of existing consultants of Northstar
Agri Industries LLC.
●
All plant design drawings listed in the “Master Document List” by Karges
Faulconbridge Inc dated 09/08/2010 and loaded on Northstar Agri Industries’ web
based data room in Section 4- Development and Construction, subsection 4.3
Engineering, item 4.3.6.




 
29

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(v)(1)


“LEASED OFFICE PROPERTY”




Current lease is a verbal agreement for fully furnished office space at 15
Broadway North, Suite 600, Fargo, ND - $1,600 per month.  The office is provided
on a month to month basis, and includes furnishings, desks, chairs, tables, file
cabinets etc suitable for purpose.


Discussions with building management indicate a willingness to either continue
the existing arrangement post financial closing or alternatively provide fully
furnished use of Suite 500.  Parties will enter into a written lease agreement
upon closing on mutually agreeable terms.

 
30

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(v)(2)


“EXCLUDED OFFICE PROPERTY”




All desks, tables, chairs, file cabinets, bookshelves, coffee makers, art work
and cubicles in Suite 600 at 15 Broadway North, Fargo, ND.

 
31

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(a)(viii)


“PERMITS”




1)  Minnesota Pollution Control Agency -
 
Air Emission Permit
 
Permit Number:
06900025- 001
Issued To:
Northstar Bioenergy LLC
2100 US Highway 75
Kennedy, Kittson County, MN 56733



2)  Minnesota Pollution Control Agency -
 
National Pollutant Discharge Elimination System (NPDES) / State Disposal System
(SDS)
Permit Number:
MN0068969
Permittee:
Northstar Bioenergy LLC
Facility Name:
Northstar Bioenergy LLC
Township:
Skane
County:
Kittson
Issuance Date:
November 13, 2007
Expiration Date:
October 31, 2012



3)  Kittson County -
 
Variance and Conditional Use Permit
 
Permittee:
Northstar Bioenergy LLC
Issue Date:
August 16, 2007



4)  Two Rivers Watershed District -
 
Public Improvement Project Permit
 
Permit Number:
2027
Permittee:
Northstar Bioenergy LLC
Issuance Date:
September 1, 2010
Expiration Date:
December 31, 2011



5)  Skane Township, Kittson County, Minnesota -
Order Vacating a Town Road
 
Issue Date:
July 2, 2007
Description:
The road to be vacated is a township road that runs in a west-east direction and
is located between Sections 1 and 12 of Skane Township.


 
32

--------------------------------------------------------------------------------

 

EXHIBIT 1.2(a)(ii)


“EXCLUDED FEE PROPERTY”




None

 
33

--------------------------------------------------------------------------------

 

EXHIBIT 1.2(a)(ii)


“OTHER EXCLUDED EQUIPMENT”




See Exhibit 1.1(a)(v)(2).

 
34

--------------------------------------------------------------------------------

 

EXHIBIT 1.2(a)(iv)


“EXCLUDED INTANGIBLE PROPERTY”




None

 
35

--------------------------------------------------------------------------------

 

EXHIBIT 1.4(a)


“ASSUMED LIABILITIES”




See Exhibit 4.7 for a copy of the Contributed Balance Sheet.


See listing below titled Northstar Agri Industries LLC, Assumed Liabilities
after July 31, 2010.  Expenses associated with the normal course of business
after July 31, 2010 and continuing to financial closing are not to exceed
$100,000.




The following payments are expressly included as liabilities:


Lump Sum Success fees to Genesis Technology Group LLC in the amounts of:


$400,000.00 USD payable at financial closing
 
$117,782.35 USD payable at plant startup



Consulting Services fee to Perco Inc in the amount of:


$688,532.00 payable at financial closing *



* Note: This amount assumes financial closing will occur on October 31,
2010.  This agreement is subject to a $5000.00 per month deduction for each
month lapsing thereafter.


Past due amounts to two key vendors:


Crown Iron Works:
$3,451,185.00
due at financial closing
Karges Faulconbridge Inc.:
$1,833,474.48
due at financial closing



Compensation for past board of directors service: (28 meetings at $500/meeting
per individual)


Hugh Hunt:
$14,000.00
Todd Johnson:
$14,000.00
Jonathan Blomquist:
$14,000.00
Thomas Persson:
$14,000.00
James Johnson:
$14,000.00
Neil Juhnke:
$14,000.00



An agreement dated November 28, 2008 in favor of Wagner Construction, Inc., Veit
& Company and McGough Industrial Construction L.L.C. which stipulates payments
to these three companies at financial closing (10/31/2010) of:


Wagner Construction:
$1,252,143.02
McGough Construction:
$   160,393.15
Veit & Company:
$   538,900.47


 
36

--------------------------------------------------------------------------------

 

Accounts Payable to the following vendors in the amounts stated below:
 
Cardmember Services
$      3,093.26
Christianson & Associates, PLLP
$    29,679.64
Fredrickson & Byron, PA
$    13,516.00
Global Risk Management
$    17,500.00
Kittson County Auditor-Treasurer
$         563.00
M-BAR-D LLC
$    70,000.00
Natwick Associates Appraisal Services
$      3,750.00
PJK Consulting LLC
$      1,338.00
Stoel Rives LLP
$    24,427.68
Wenck Associates Inc
$      4,220.20
Widseth Smith Nolting & Associates
$      9,615.28






 
37

--------------------------------------------------------------------------------

 

Northstar Agri Industries LLC
Assumed Liabilities after July 31, 2010


Current Due:
 
MarketPlace Investors II – Due 9/1/10
$800.00
Cartridge World – Due 9/10/10
74.89
Suzann Near – Due 9/10/10
57.50
RR Donnelley – Due 9/10/10
563.95
Minnesota Revenue – Est Income Tax – Due 9/15/10
500.00
PJK Consulting LLC - Due 9/17/10
1,365.00
PJK Consulting LLC - Due 9/17/10
1,347.50
IdeaOne Telecom – Due 9/20/10
274.54
   
Total Current Due
$4,983.38
       
One-Time Expenses:
 
Christianson & Associates – Proforma / Compilation
$15,000.00
CT Corporation – Due 11/1/10 (NSAI Hallock)
358.00
Frederickson & Byron – Legal Services through Closing
20,000.00
Houston Engineering – Wetlands Delineation
3,500.00
Minnesota Revenue – Property Taxes – Due 10/15/10
563.00
Talent Inc – Recruiting  Retainer
5,000.00
Wenck & Associates – Add’l Consulting
5,000.00
   
Total One-Time Expenses
$49,421.00
       
Monthly Expenses:
 
Genesis Technology Group LLC
$15,000.00
PJK Consulting LLC
2,500.00
Insurance Installment
1,902.46
Office Rent
800.00
Communications / Website
300.00
Venue Data Room
550.00
Travel & Entertainment
2,500.00
Subscriptions
200.00
Office Cleaning
57.50
   
Total Monthly Expenses
$23,809.96
   
Grand Total
$78,214.34




 
38

--------------------------------------------------------------------------------

 

EXHIBIT 1.4(b)


“OTHER ASSUMED LIABILITIES”




See attached statement from Karges-Faulconbridge, Inc. dated January 15, 2009.



 
39

--------------------------------------------------------------------------------

 

Karges-Faulconbridge, Inc. Statement [e15.jpg]

 
40

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(i)


“CONSENTS, APPROVALS, AUTHORIZATIONS”




Real Estate Purchase Agreement between Northstar Agri Industries LLC and Todd W.
Johnson, Brian R Johnson, Mark T. Johnson, and Hugh Hunt dated August 3, 2009. –
Consent Required


Crown Iron Works Contract – assignment included in addendum, dated September
2010


McGough Industrial Construction LLC Contract – assignment included in addendum


Karges-Faulconbridge Inc. Contract – assignment included in addendum


Master Services Agreement for Engineering Services between Northstar Bioenergy
and Wenck Associates inc. – Consent Required


Financial Advisory Agreement between Northstar and Perco Inc. dated December 17,
2008 – Termination Required


Professional Services Proposal – Genesis Technology Group LLC – Termination
Required


Utilities agreements – PKM (electricity) and Great Plains Natural Gas, and
Constellation New Energy – Consent Required


BNSF Railway service agreement – Consent Required


IdeaOne Telecommunications Service Agreement, dated November 21, 2008 – Consent
Required


Kawamura Capital Partners, LLC Retention Agreement, effective as of April 27,
2010 – Termination Required


Financial Advisory Agreement among Northstar, Irish Financial Group, LLC and MDL
Consulting Group, LLC, accepted April 9, 2008 – Termination Required


Minnesota Pollution Control Agency – air permit requires administrative
amendment process; NPDES/SDS permit requires permit change request form





 
41

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(j)


“OPINIONS OF COUNSEL FOR NORTHSTAR”


1.           Northstar is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Northstar has the
requisite corporate power to own, lease and operate its properties and to carry
on its business as currently being conducted.  Northstar is duly qualified to do
business, and is in good standing, in each jurisdiction where the operation of
its business requires such qualification.
 
2.           Northstar has the requisite corporate power to enter into the
Contribution Agreement, Operating Agreement and the Ancillary Agreements
(together, the “Agreements”), to perform its obligations thereunder and to
consummate the transactions contemplated thereby.  The execution and delivery of
the Agreements and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of
Northstar by its Board of Governors and its Members.
 
3.           The Agreements have been duly executed and delivered by Northstar
and constitute the valid and binding obligations of Northstar, enforceable
against Northstar in accordance with their terms.
 
4.           The execution and delivery by Northstar of the Agreements does not,
and the consummation of the transactions contemplated thereby will not
(a) violate any law, rule or regulation applicable to Northstar, (b) violate any
provision of Northstar’s Amended and Restated Certificate of Formation or
Northstar’s LLC Operating Agreement in effect as of the date hereof, (c) result
in any violation or breach of or constitute (with or without notice or lapse of
time, or both) a default under, or give rise to a right of termination,
cancellation or acceleration of any material obligation or loss of any material
benefit under, any material contract, or (d) to our knowledge, conflict with any
material permit, concession, franchise, license, judgment, order or decree
binding on Northstar.
 
5.           The authorized capital stock of Northstar consists of 11,483.5
units, of which 3,540 Series A units, no par value, and 7,943.5 Series B units,
no par value, are issued and outstanding.  All such outstanding units have been
duly authorized and validly issued, and are fully paid and
nonassessable.  Northstar has no units reserved for issuance upon exercise of
outstanding warrants.  Except for the foregoing or as set forth in these
Exhibits, to our knowledge, there are (a) no equity securities of any class of
Northstar, or any securities exchangeable into or exercisable for such equity
securities, issued, reserved for issuance, or outstanding and (b) no outstanding
subscriptions, options, warrants, puts, calls, rights, or other commitments or
agreements of any character to which Northstar is a party or by which Northstar
is bound obligating Northstar to issue, deliver, sell, repurchase or redeem, or
cause to be issued, delivered, sold, repurchased or redeemed, any equity
securities of Northstar or obligating Northstar to grant, extend, accelerate the
vesting of, change the exercise price of, or otherwise amend or enter into any
such option, warrant, call, right, commitment or agreement.  Except as set forth
in these Exhibits, to our knowledge, there are no contracts, commitments or
agreements relating to voting, purchase or sale of Northstar’s capital stock
(x) between or among Northstar and any of its Members or (y) between or among
any of Northstar’s Members.
 
6.           No consent, approval or authorization of, or registration,
declaration or filing with, any governmental entity is required by or with
respect to Northstar in connection with the execution and delivery of the
Agreements or the consummation of the transactions contemplated thereby, except
for (i) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable federal and state
securities laws, and (ii) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not be
reasonably likely to have a material adverse effect.
 
7.           To our knowledge, except as described in these Exhibits, there is
no action, suit, proceeding, claim, arbitration or investigation pending before
any agency, court or tribunal, nor any judgment, decree or order against
Northstar or any of its directors or officers (in their capacities as such).
 



 
42

--------------------------------------------------------------------------------

 

EXHIBIT 4.4


“MATERIAL JURISDICTIONS”




Minnesota

 
43

--------------------------------------------------------------------------------

 

EXHIBIT 4.6


“VIOLATIONS”




None

 
44

--------------------------------------------------------------------------------

 

EXHIBIT 4.7


“CONTRIBUTED BALANCE SHEET”




See financial statements to follow.

 
45

--------------------------------------------------------------------------------

 







NORTHSTAR AGRI INDUSTRIES, LLC
(A DEVELOPMENT STAGE COMPANY)
 
FINANCIAL STATEMENTS
 
Seven Months Ended July 31, 2010,
Years Ended December 31, 2009, 2008 and 2007,
and the Period from August 23, 2006
(Date of Inception)
to December 31, 2006









































CHRISTIANSON & ASSOCIATES, PLLP
Certified Public Accountants and Consultants
Willmar, Minnesota






 
46

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS







 
PAGE NO
ACCOUNTANT’S COMPILATION REPORT
1
   
FINANCIAL STATEMENTS
       
Balance Sheet
2
       
Statements of Operations
3
       
Statement of Members’ Equity
4




 
47

--------------------------------------------------------------------------------

 
Christianson & Associates LLP Audit Letter [christiansonltr.jpg]

 
48

--------------------------------------------------------------------------------

 

NORTHSTAR AGRI INDUSTRIES, LLC
(A DEVELOPMENT STAGE COMPANY)
BALANCE SHEET
July 31, 2010
     
ASSETS
         
CURRENT ASSETS
   
Cash and cash equivalents
 
$       26,447
Prepaid expenses
 
4,152
     
      TOTAL CURRENT ASSETS
 
30,599
     
PROPERTY AND EQUIPMENT
   
Land
 
317,701
Land improvements
 
10,422
Office equipment
 
22,226
Construction in process
 
10,017,072
   
10,367,421
Accumulated depreciation
 
(14,864)
   
10,352,557
     
TOTAL ASSETS
 
$ 10,383,156
           
LIABILITIES AND MEMBERS' EQUITY
         
CURRENT LIABILITIES
   
Accounts payable
 
$  5,517,587
Notes payable to members
 
7,800
Accrued expenses
 
84,000
     
       TOTAL CURRENT LIABILITIES
 
5,609,387
     
MEMBERS' EQUITY
   
Class A members' contributions
 
1,180,000
Class B members' contributions, net of cost of raising capital
 
7,203,907
Less: Subscriptions receivable
 
(114,435)
Deficit accumulated during development stage
 
(3,495,703)
   
4,773,769
     
TOTAL LIABILITIES AND MEMBERS' EQUITY
 
$ 10,383,156
           
See accountants compilation report.
   
 -2-


 
49

--------------------------------------------------------------------------------

 



NORTHSTAR AGRI INDUSTRIES, LLC
 (A DEVELOPMENT STAGE COMPANY)
 STATEMENTS OF OPERATIONS
 Seven Months Ended July 31, 2010 and
 Years Ended December 31, 2009, 2008 and 2007 and the
 Period from August 23, 2006 (Date of Inception) to December 31, 2006
         
Seven Months Ended
July 31, 2010
 
Year Ended
December 31, 2009
 
Year Ended
December 31, 2008
             
REVENUES
 
$                        -
 
$                   -
 
$                        -
             
OPERATING EXPENSES
           
Professional fees
 
31,330
 
114,181
 
31,178
Project development costs
 
619,655
 
135,975
 
178,684
General and administration
 
619,532
 
88,762
 
89,328
   
1,270,517
 
338,918
 
299,190
             
OPERATING LOSS
 
(1,270,517)
 
(338,918)
 
(299,190)
             
OTHER INCOME (EXPENSE)
           
Interest income
 
115
 
226,057
 
3,796
Interest expense
 
(2,026)
 
(2,677)
 
(47,587)
   
(1,911)
 
223,380
 
(43,791)
             
NET LOSS
 
$      (1,272,428)
 
$    (115,538)
 
$        (342,981)
                                                                               
                                                           
See accountants compilation report.
         
 -3-




 
50

--------------------------------------------------------------------------------

 



NORTHSTAR AGRI INDUSTRIES, LLC
(A DEVELOPMENT STAGE COMPANY)
STATEMENTS OF OPERATIONS (continued)
Seven Months Ended July 31, 2010 and
Years Ended December 31, 2009, 2008 and 2007 and the
Period from August 23, 2006 (Date of Inception) to December 31, 2006
         
Period from
 
Period from
       
August 23, 2006
 
August 23, 2006
   
Year Ended
 
(date of inception) to
 
(date of inception) to
   
December 31, 2007
 
December 31, 2006
 
July 31, 2010
             
REVENUES
 
$                     -
 
$                    -
 
$                    -
             
OPERATING EXPENSES
           
Professional fees
 
199,549
 
19,379
 
395,617
Project development costs
 
837,738
 
637,512
 
2,409,564
General and administration
 
104,815
 
5,487
 
907,924
   
1,142,102
 
662,378
 
3,713,105
             
OPERATING LOSS
 
(1,142,102)
 
(662,378)
 
(3,713,105)
             
OTHER INCOME (EXPENSE)
           
Interest income
 
35,967
 
11,714
 
277,649
Interest expense
 
(7,957)
 
-
 
(60,247)
   
28,010
 
11,714
 
217,402
             
NET LOSS
 
$  (1,114,092)
 
$    (650,664)
 
$  (3,495,703)
                                                                               
                                                                         
See accountants compilation report.
         
 -3-




 
51

--------------------------------------------------------------------------------

 



NORTHSTAR AGRI INDUSTRIES, LLC
 (A DEVELOPMENT STAGE COMPANY)
 STATEMENT OF MEMBERS' EQUITY
 Seven Months Ended July 31, 2010 and
 Years Ended December 31, 2009, 2008 and 2007 and the
 Period from August 23, 2006 (Date of Inception) to December 31, 2006
     
Balance - August 23, 2006 (Date of Inception)
 
$                 -
     
Class A membership units issued
 
1,180,000
     
Net loss
 
(650,664)
     
Balance - December 31, 2006
 
529,336
     
Class B membership units issued
 
5,804,500
Class B membership units subscribed
 
684,000
Less : Subscriptions receivable
 
(684,000)
Cost of raising capital
 
(62,093)
     
Net loss
 
(1,114,092)
     
Balance - December 31, 2007
 
5,157,651
     
Class B membership units issued
 
100,000
Collections on subscriptions receivable
 
569,565
     
Net loss
 
(342,981)
     
Balance - December 31, 2008
 
5,484,235
     
Class B membership units issued
 
653,500
     
Net loss
 
(115,538)
     
Balance - December 31, 2009
 
6,022,197
     
Class B membership units issued
 
24,000
     
Net loss
 
(1,272,428)
     
Balance - July 31, 2010
 
$4,773,769
     
See accountants compilation report.
     -4-    




 
52

--------------------------------------------------------------------------------

 



Schedule I Payables Historical Aging Summary [schedulei.jpg]



 
53

--------------------------------------------------------------------------------

 

EXHIBIT 4.9(a)


“CERTAIN TAX MATTERS”




None

 
54

--------------------------------------------------------------------------------

 

EXHIBIT 4.9(c)


“TAX JURISDICTIONS”


●
Minnesota Sales Tax
●
Minnesota Income Tax
●
Minnesota Real Estate Deed Tax
●
Minnesota Mortgage Registration Tax
●
North Dakota Sales Tax
●
North Dakota Income Tax
●
Delaware Registration Tax




 
55

--------------------------------------------------------------------------------

 

EXHIBIT 4.12


“LIABILITIES”




None

 
56

--------------------------------------------------------------------------------

 

EXHIBIT 4.14(a)


“ASSETS”




See Exhibit 1.1(a)(ii) for a list of equipment assets.


See Exhibit 1.1(a)(i) for real estate and improvements to real estate.


See Exhibit 1.1(a)(iv) for a list of intangible property.


See Exhibit 1.1(a)(viii) for a list of permits.



 
57

--------------------------------------------------------------------------------

 

EXHIBIT 4.14(b)


“SURVIVING MORTGAGES”




“AGREEMENT” dated November 28, 2008 made by and among Northstar Agri Industries,
LLC; McGough Industrial Construction LLC; Veit & Company, Inc.; Wagner
Construction, Inc.


●
Payoff Amount - $1,951,436.63 *



Real Estate Purchase Agreement made as of August 3, 2009 between Northstar Agri
Industries, LLC f/k/a Northstar Bioenergy, LLC and Todd W. Johnson, Brian R.
Johnson, Mark T. Johnson and Hugh Hunt


●
Payoff Amount - $419,851.33 *



* These amounts assume an October 31, 2010 closing date.

 
58

--------------------------------------------------------------------------------

 

EXHIBIT 4.15(a)


“LEASES”


Current lease is a verbal agreement for fully furnished office space at 15
Broadway North, Suite 600, Fargo, ND - $1,600 per month.  The office is provided
on a month to month basis, and includes furnishings, desks, chairs, tables, file
cabinets etc suitable for purpose.


Discussions with building management indicate a willingness to either continue
the existing arrangement post financial closing or alternatively provide fully
furnished use of Suite 500.  Parties will enter into a written lease agreement
upon closing on mutually agreeable terms.

 
59

--------------------------------------------------------------------------------

 

EXHIBIT 4.16(a)


“INTANGIBLE PROPERTY”




See Exhibit 1.1(a)(iv) and Exhibit 1.1(a)(viii).

 
60

--------------------------------------------------------------------------------

 

EXHIBIT 4.16(a)(i)


“IN-LICENSE AGREEMENTS”




Crown Iron Works Contract dated May 10, 2007 – “Performance Specifications and
Standard Terms and Conditions.  Listed in the Northstar Agri Industries web
based data room in Section 4 “Development and Construction”, subsection 4.1
“Technology” Item 4.1.1.  Section 21 of this contract grants Northstar the
perpetual, paid up right to use Crown Technology, but restricts the usage to one
location.


Standard Form of Agreement with Karges-Faulconbridge, Inc. dated November 1,
2007 – listed as items 4.3.2 in Northstar Agri Industries web based data
room.  In this contract KFI grants non-exclusive license to reproduce KFI
drawings/documents for purposes of constructing, using and maintaining the
Project, defined as the Hallock canola processing plant.  These rights are
restricted in that Northstar shall not assign any license granted without KFI’s
written consent, except that contractors can use the drawings and documents in
the execution of their work to construct the facility.





 
61

--------------------------------------------------------------------------------

 

EXHIBIT 4.16(b)


“EXCLUDED INTANGIBLE PROPERTY”




None

 
62

--------------------------------------------------------------------------------

 

EXHIBIT 4.18(a)


“NORTHSTAR EMPLOYEE BENEFIT PLANS”




None

 
63

--------------------------------------------------------------------------------

 

EXHIBIT 4.18(b)


“EXCEPTIONS TO EMPLOYEE BENEFIT PLANS”




None

 
64

--------------------------------------------------------------------------------

 

EXHIBIT 4.18(e)


“PAYMENTS TO NORTHSTAR DIRECTORS”




Professional Services Proposal with Genesis Technology Group, LLC, Proposal No.
08002 – 1 with Proposal Date: September 30, 2009


Lump Sum Success fees to Genesis Technology Group LLC in the amounts of:


$400,000.00 USD payable at financial closing
 
$117,782.35 USD payable at plant startup





Perco, Inc. Financial Advisory Agreement dated December 17, 2008


Consulting Services fee to Perco Inc in the amount of:


$688,532.00 payable at financial closing
 
Note: Amount due to Perco assumes a 10/31/2010 closing.  The Perco agreement
provides for a $5,000 per month reduction for each month lapsing.





Compensation for past board of directors service: (28 meetings at $500/meeting
per individual)


Hugh Hunt:
$14,000.00
Todd Johnson:
$14,000.00
Jonathan Blomquist:
$14,000.00
Thomas Persson:
$14,000.00
James Johnson
$14,000.00
Neil Juhnke:
$14,000.00






 
65

--------------------------------------------------------------------------------

 

EXHIBIT 4.19(a)


“MATERIAL CONTRACTS”


●
Crown Iron Works Company – Performance Specification and Standard Terms and
Conditions – Dated May 10, 2007, amended by addendum dated September 17, 2010.
●
AIA Document A111 – 1997 Standard Form of Agreement between Northstar Agri
Industries LLC and McGough Industrial Construction LLC made as of November 16,
2007 and amended by addendum dated Sept 16, 2010.
●
Constellation NewEnergy Gas Division Base Agreement as Amended per Exhibit A and
dated January 16, 2008 – Agreement Number 19834.*
●
Exhibit “A” Amendment to Cornerstone Energy, LLC d/b/a Constellation NewEnergy –
Gas Division CEI, LLC Base Agreement signed February 21, 2008.*
●
AIA Document B141 – 1997 Part 1 Standard Form of Agreement between Northstar
Agri Industries and Karges-Faulconbridge, Inc. made as of November 1, 2007,
amended by addendum dated September 16, 2010.
●
Electric Service Agreement made August 31, 2010 by and between PKM Electric
Cooperative, Inc and Northstar Agri Industries
●
Risk Management Proposal for Northstar Bioenergy LLC by Global Risk Management
Corp executed November 2006*
●
Gas Transportation Agreement by and between Great Plains Natural Gas Company and
Northstar Agri Industries with effective date of November 1, 2008*
●
Kawamura Capital Partners, LLC Retention Agreement made on April 27, 2010
between Northstar Agri Industries, LLC and Kawamura Capital Partners, LLC – To
be terminated
●
Consultative & Business Development Services Agreement between Northstar Agri
Industries, LLC and Mr. Corey Kiefer executed on June 16, 2010 – To be
terminated
●
Canola Oil Exclusive Product Marketing and Off Take Agreement LOLPF and
Northstar entered into as of February 9, 2010
●
Canola Meal Exclusive Product Marketing and Off Take Agreement LOLPF and
Northstar entered into as of February 9, 2010
●
Professional Services Proposal with Genesis Technology Group, LLC, Proposal No.
08002 – 1 with Proposal Date: September 30, 2009 – To be terminated
●
Perco, Inc. Financial Advisory Agreement dated December 17, 2008 – To be
terminated
●
Perco, Inc. Addendum to Financial Advisory Agreement dated September 30, 2009 –
To be terminated
●
Perco, Inc. Addendum to Financial Advisory Agreement dated May 1, 2010 – To be
terminated
●
Real Estate Purchase Agreement made as of August 3, 2009 between Northstar Agri
Industries, LLC f/k/a Northstar Bioenergy, LLC and Todd W. Johnson, Brian R.
Johnson, Mark T. Johnson and Hugh Hunt
●
Agreement between Northstar, McGough Industrial Construction LLC, Veit &
Company, Inc., and Wagner Construction, Inc., dated November 28, 2008
●
Subordination Agreement between Thomas K. Persson and Wagner, effective November
__, 2008
   
●
Master Services Agreement for Engineering Services between Northstar Bioenergy,
LLC and Wenck Associates, Inc., dated November 2, 2006
●
IdeaOne Telecommunications Service Agreement with Northstar (November 21, 2008)
●
BNSF Railway Company Industry Track Agreement between BNSF Railway Company and
Northstar, dated March 31, 2008.
●
BNSF Railway Company Lease of Land for Construction/Rehabilitation of Track
between BNSF and Northstar, dated March 31, 2008.
   
* Note:  These contracts need to be updated prior to closing; these are in
process.






 
66

--------------------------------------------------------------------------------

 

EXHIBIT 4.21


“BUSINESS EMPLOYEES”




Neil C. Juhnke, President
Genesis Technology Group, LLC
$180,000 annually




Thomas K. Persson, Governor
Perco, Inc




Penny J. Krueger
PJK Consulting LLC
$30,000 approximately annually



 
67

--------------------------------------------------------------------------------

 

EXHIBIT 4.23


“REQUIRED CONSENTS”


See Exhibit 2.1(i).

 
68

--------------------------------------------------------------------------------

 

EXHIBIT 4.24


“LITIGATION”






Northstar entered into a Financial Advisory Agreement with Irish Financial
Group, LLC (“Irish Financial”) and MDL Consulting Group, LLC (“MDL Consulting”)
dated April 9, 2008.  The agreement is for a term of 60 months and may be
terminated by either party at any time upon 30 days’ written notice; certain
paragraphs (including paragraph 3) are stated to survive the agreement’s
termination under all circumstances.  Pursuant to paragraph 3 of the agreement,
Irish Financial and MDL Consulting are to be paid a fee equal to 2% of the total
amount of a financing that results from Irish Financial or MDL Consulting
introducing Northstar to such source of financing.  MDL Consulting, by email to
Northstar on July 28, 2010, claims that it is due this 2% fee with regards to
the $60 million financing by PICO, or $1.2 million.  Neither Irish Financial nor
MDL Consulting introduced Northstar to PICO.  Therefore, Northstar contests the
claim by MDL Consulting and does not believe the agreement applies to the PICO
financing.  Northstar provided notice that it was terminating the agreement on
September 21, 2010.

 
69

--------------------------------------------------------------------------------

 

EXHIBIT 4.25


“COMPLIANCE WITH APPLICABLE LAW”




None

 
70

--------------------------------------------------------------------------------

 

EXHIBIT 4.26(e)


“ENVIRONMENTAL ACTIONS”




Northstar Agri Industries has been notified by the US Army Corps of Engineers
that a Wetlands Delineation must be completed on the subject properties.  A
wetlands delineation is a process whereby a third party consultant is hired to
evaluate whether wetlands may have been present on the property prior to farming
activities.  This involves a site inspection and inspection of historical
records and photographs.  If the delineation determines the presence of “farmed
wetlands” above a certain threshold quantity, we must submit a permit
application to Kittson County and the US Army Corps of Engineers to determine
what if any remediation steps are required.  The normal outcome of this process
is a requirement to pay a nominal fee into a regional “wetlands bank.”





 
71

--------------------------------------------------------------------------------

 

EXHIBIT 4.26(f)


“ENVIRONMENTAL PERMITS”




1)  Minnesota Pollution Control Agency -
 
Air Emission Permit
 
Permit Number:
06900025- 001
Issued To:
Northstar Bioenergy LLC
2100 US Highway 75
Kennedy, Kittson County, MN 56733





2)  Minnesota Pollution Control Agency -
 
National Pollutant Discharge Elimination System (NPDES) / State Disposal System
(SDS)
Permit Number:
MN0068969
Permittee:
Northstar Bioenergy LLC
Facility Name:
Northstar Bioenergy LLC
Township:
Skane
County:
Kittson
Issuance Date:
November 13, 2007
Expiration Date:
October 31, 2012





3)An above ground storage tank permit will be required from the Minnesota
Pollution Control Agency prior to placing the oil storage tanks into
operation.  This permit is typically applied for during the course of project
construction after a tank fabrication vendor has been selected and tank design
calculations have been completed.  Wenck and Associates has prepared a draft of
the permit application, which will be completed and submitted during the early
stages of the project.  The typical time for the MPCA to approve these permit
applications is 60 to 90 days.






 
72

--------------------------------------------------------------------------------

 

EXHIBIT 4.26(g)


“ENVIRONMENTAL CORRECTIVE ACTIONS”




None

 
73

--------------------------------------------------------------------------------

 

EXHIBIT 4.28


“BROKERS’ AND FINDERS’ FEE”




See Exhibit 4.24.

 
74

--------------------------------------------------------------------------------

 

EXHIBIT 4.30(a)


“LIENS”




See Exhibit 4.14(b).

 
75

--------------------------------------------------------------------------------

 

EXHIBIT 4.30(c)(v)


“SPECIAL USE PERMITS”




1)  Kittson County -
 
Variance and Conditional Use Permit
 
Permittee:
Northstar Bioenergy LLC
Issue Date:
August 16, 2007






 
76

--------------------------------------------------------------------------------

 

EXHIBIT 4.30(c)(xvi)


“RIGHT OF FIRST REFUSAL”




Real Estate Purchase Agreement made as of August 3, 2009 between Northstar Agri
Industries, LLC f/k/a Northstar Bioenergy, LLC and Todd W. Johnson, Brian R.
Johnson, Mark T. Johnson and Hugh Hunt


●
Northstar has the right to repurchase the property at a predetermined price.  In
addition, Northstar has a right of first refusal in the event a proposed third
party offers to purchase the property.



All rights under this contract will be contributed by Northstar.
